--------------------------------------------------------------------------------

Exhibit 10.1


TERM LOAN AGREEMENT


Dated as of October 18, 2018


by and among
CONTAINER APPLICATIONS LIMITED
(as “CAL” or “Borrower”)
CAI INTERNATIONAL, INC.
(as “CAI” or “Guarantor”)


THE LENDERS LISTED ON SCHEDULE 1 HERETO


and


WELLS FARGO BANK, N.A.
as Administrative Agent (the “Administrative Agent”)



--------------------------------------------------------------------------------

Table of Contents

   
Page
      1.
DEFINITIONS AND RULES OF INTERPRETATION
1
       
1.1.
Definitions
1
         
1.2.
Rules of Interpretation
27
        2.
TERM LOAN FACILITY
29
       
2.1.
Commitment to Lend; Rate Setting Procedure
29
         
2.2.
Evidence of Debt
29
         
2.3.
Interest
30
         
2.4.
Requests for Term Loans
30
         
2.5.
Funds for Term Loans
30
         
2.6.
Change in Borrowing Base
32
         
2.7.
Term Loan Facility
33
         
2.8.
Funding Source
33
         
2.9.
Delinquent Lenders
33
        3.
REPAYMENT OF THE TERM LOANS
34
       
3.1.
Principal Payment Amounts
34
         
3.2.
Mandatory Repayments of Term Loans
35
         
3.3.
Optional Repayments of Term Loans
35
        4.
[RESERVED]
36
        5.
CERTAIN GENERAL PROVISIONS
36
       
5.1.
Fees
36
         
5.2.
Funds for Payments
36
         
5.3.
Computations
42
         
5.4.
[RESERVED]
42
         
5.5.
[RESERVED]
42
         
5.6.
Additional Costs, Etc
42
         
5.7.
Capital Adequacy
42
         
5.8.
Certificate
43
         
5.9.
[RESERVED]
43
         
5.10.
Indemnity
43
         
5.11.
Mitigation Obligations; Replacement of Lenders
43



- i -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



     
Page
         
5.12.
Interest After Default
44
         
5.13.
Breakage Loss and Interest Rate Hedge Breakage Gains
44
         
5.14.
Survival
45
        6.
COLLATERAL SECURITY AND GUARANTY
45
       
6.1.
Security of the Borrower
45
         
6.2.
Guaranty of CAI
45
         
6.3.
Additional Containers
45
        7.
REPRESENTATIONS AND WARRANTIES
46
       
7.1.
Corporate Authority.
46
         
7.2.
Governmental or Third Party Approvals
47
         
7.3.
Title to Properties; Leases
47
         
7.4.
Financial Statements and Projections
47
         
7.5.
No Material Adverse Changes, etc
47
         
7.6.
Franchises, Patents, Copyrights, etc
48
         
7.7.
Litigation
48
         
7.8.
No Materially Adverse Contracts, etc
48
         
7.9.
Compliance with Other Instruments, Laws, etc
48
         
7.10.
Tax Status
48
         
7.11.
No Event of Default
48
         
7.12.
Holding Company and Investment Company Acts
49
         
7.13.
Absence of Financing Statements, etc
49
         
7.14.
Perfection of Security Interest
49
         
7.15.
Certain Transactions
49
         
7.16.
Employee Benefit Plans
49
         
7.17.
Use of Proceeds.
50
         
7.18.
Environmental Compliance
50
         
7.19.
Subsidiaries, etc
51
         
7.20.
Collection Accounts
51
         
7.21.
Disclosure
51
         
7.22.
Benefits of Intercreditor Agreement
51



- ii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


     
Page
         
7.23.
Solvency
51
         
7.24.
Insurance
51
         
7.25.
[Reserved].
51
         
7.26.
Foreign Assets Control Regulations, Etc
51
         
7.27.
Taxpayer Identification Number
52
         
7.28.
Updates to Certain Schedules
52
         
7.29.
Sanctions
52
         
7.30.
Anti‑Corruption and Anti-Money Laundering Laws
52
         
7.31.
Use of Plan Assets
52
         
7.32.
EEA Financial Institutions
52
         
7.33.
MSC Lease
52
         
7.34.
Container Collateral
53
        8.
AFFIRMATIVE COVENANTS
53
       
8.1.
Punctual Payment
54
         
8.2.
Maintenance of Office
54
         
8.3.
Records and Accounts
54
         
8.4.
Financial Statements, Certificates and Information
54
         
8.5.
Notices
56
         
8.6.
Legal Existence; Maintenance of Properties
57
         
8.7.
Insurance
58
         
8.8.
Taxes
58
         
8.9.
Inspection of Properties and Books, etc
58
         
8.10.
Compliance with Laws, Contracts, Licenses, and Permits
59
         
8.11.
[RESERVED]
59
         
8.12.
Use of Proceeds
59
         
8.13.
Manager Collection Accounts; Collection Account
59
         
8.14.
[RESERVED]
59
         
8.15.
[RESERVED]
60
         
8.16.
Intellectual Property; Operations Support Systems
60
         
8.17.
Further Assurances
60



- iii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



     
Page
         
8.18.
Anti‑Corruption Laws and Anti-Money Laundering Laws
60
        9.
CERTAIN NEGATIVE COVENANTS
60
       
9.1.
Restrictions on Indebtedness
60
         
9.2.
Restrictions on Liens
62
         
9.3.
Restrictions on Investments
64
         
9.4.
Restricted Payments
65
         
9.5.
Merger, Acquisitions and Consolidation; Disposition of Assets
66
         
9.6.
[RESERVED]
66
         
9.7.
Compliance with Environmental Laws
66
         
9.8.
Business Activities
67
         
9.9.
Fiscal Year
67
         
9.10.
Transactions with Affiliates
67
         
9.11.
Commingling of Assets
67
         
9.12.
Sanctions
67
         
9.13.
Anti‑Corruption Laws and Anti-Money Laundering Laws
67
         
9.14.
Amendments and Modifications to MSC Lease
68
         
9.15.
Ownership Interest in Securitization Entity
68
        10.
FINANCIAL COVENANTS
68
       
10.1.
Maximum Total Leverage Ratio
68
         
10.2.
Minimum Fixed Charge Coverage Ratio
68
        11.
CLOSING CONDITIONS
69
       
11.1.
Loan Documents etc
69
         
11.2.
Certified Copies of Governing Documents
69
         
11.3.
Corporate or Other Action
69
         
11.4.
Incumbency Certificate
69
         
11.5.
Validity of Liens
69
         
11.6.
Asset List; Perfection Certificates and UCC Search Results
69
         
11.7.
Certificates of Insurance
70
         
11.8.
Borrowing Base Report
70
         
11.9.
Financial Condition
70



- iv -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



     
Page
         
11.10.
Opinions of Counsel
70
         
11.11.
Payment of Fees
70
         
11.12.
No Material Adverse Change
70
         
11.13.
Commercial Financial Examination, Etc
70
        12.
CONDITIONS TO ALL BORROWINGS
71
       
12.1.
Representations True; No Event of Default
71
         
12.2.
No Legal Impediment
71
         
12.3.
Governmental Regulation
71
         
12.4.
Proceedings and Documents
71
         
12.5.
Borrowing Base Report
71
         
12.6.
Borrowing Base Compliance
71
         
12.7.
Additional Security Documents
71
        13.
EVENTS OF DEFAULT; ACCELERATION; ETC
72
       
13.1.
Events of Default and Acceleration
72
         
13.2.
Termination of Commitments
75
         
13.3.
Remedies
75
         
13.4.
Distribution of Collateral Proceeds
76
        14.
THE ADMINISTRATIVE AGENT
76
       
14.1.
Authorization
76
         
14.2.
Employees and Administrative Agent
77
         
14.3.
No Liability
78
         
14.4.
No Representations
78
         
14.5.
Payments
79
         
14.6.
Holders of Term Notes
80
         
14.7.
Indemnity
80
         
14.8.
Administrative Agent as Lender, etc
81
         
14.9.
Resignation
81
         
14.10.
Notification of Defaults and Events of Default
82
         
14.11.
Duties in the Case of Enforcement
82
         
14.12.
Administrative Agent May File Proofs of Claim
82



- v -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


     
Page
         
14.13.
Collateral and Guaranty Matters
83
         
14.14.
Intercreditor and Collateral Arrangements
83
         
14.15.
ERISA Representations
84
         
14.16.
Withholding Tax
86
        15.
ASSIGNMENT AND PARTICIPATION
86
       
15.1.
Conditions to Assignment
86
        16.
PROVISIONS OF GENERAL APPLICATIONS
92
       
16.1.
Setoff
92
         
16.2.
Expenses
92
         
16.3.
Indemnification
93
         
16.4.
Treatment of Certain Confidential Information
94
         
16.5.
Survival of Covenants, Etc
96
         
16.6.
Notices
96
         
16.7.
No Waiver; Cumulative Remedies; Enforcement
98
         
16.8.
Governing Law; Jurisdiction, Etc.
99
         
16.9.
Headings
100
         
16.10.
Counterparts
100
         
16.11.
Entire Agreement, Etc
100
         
16.12.
Waiver of Jury Trial
100
         
16.13.
Consents, Amendments, Waivers, Etc
101
         
16.14.
Severability
102
         
16.15.
USA PATRIOT Act; Beneficial Ownership Regulations
102
         
16.16.
Interest Rate Limitation
102
         
16.17.
No Advisory or Fiduciary Responsibility
103
         
16.18.
Acknowledgment and Consent to Bail‑In of EEA Financial Institutions
103
         
16.19.
FATCA
104
        17.
GUARANTY
104
       
17.1.
Guaranty
104
         
17.2.
Rights of Lenders
104
         
17.3.
Certain Waivers
105



- vi -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


     
Page
                 
17.4.
Obligations Independent
105
         
17.5.
Subrogation
105
         
17.6.
Termination; Reinstatement
105
         
17.7.
Subordination
106
         
17.8.
Stay of Acceleration
106
         
17.9.
Condition of the Borrower
106
        18.
ACKNOWLEDGEMENT
106



- vii -

--------------------------------------------------------------------------------

Exhibits


Exhibit A
Form of Borrowing Base Report
Exhibit B
Form of Term Note
Exhibit C
Form of Loan Request
Exhibit D
Form of Compliance Certificate
Exhibit E
Form of Assignment and Assumption



Schedules


Schedule 1
Lenders and Commitments
Schedule 2
List of Container Collateral on the Closing Date
Schedule 7.3
Title to Properties; Leases
Schedule 7.7
Litigation
Schedule 7.15
Certain Transactions
Schedule 7.19(a)
Subsidiaries
Schedule 7.19(b)
Joint Ventures
Schedule 7.20
Bank Accounts
Schedule 7.33
Copy of MSC Lease
Schedule 9.1
Existing Indebtedness
Schedule 9.2
Existing Liens
Schedule 9.3
Existing Investments
Schedule 15
Disqualified Institutions
Schedule 16.6.1
Certain Addresses for Notices



- viii -

--------------------------------------------------------------------------------

TERM LOAN AGREEMENT


This TERM LOAN AGREEMENT is made as of October 18, 2018 (this “Credit
Agreement”), by and among CONTAINER APPLICATIONS LIMITED, an international
business company incorporated and licensed under the laws of Barbados, having
its principal place of business at Suite 102, Bush Hill, Bay Street, St.
Michael, Barbados, West Indies (“CAL” or the “Borrower”), CAI INTERNATIONAL,
INC., a Delaware corporation, having its principal place of business at Steuart
Tower, 1 Market Plaza, Suite 900, San Francisco, CA 94105 (“CAI” or the
“Guarantor”), the lending institutions from time to time listed on Schedule 1
hereto (the “Lenders”) and WELLS FARGO BANK, N.A., as administrative agent for
itself and the other Lenders (in such capacity, the “Administrative Agent”).


RECITALS


WHEREAS, the Borrower has requested that the Lender(s) provide to the Borrower a
term loan in the initial principal balance of One Hundred Million Dollars
($100,000,000.00);


WHEREAS, the Lender(s) have agreed to provide the term loan to the Borrower on
the terms and subject to the conditions set forth herein;


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.          DEFINITIONS AND RULES OF INTERPRETATION


1.1.        Definitions.  The following terms shall have the meanings set forth
in this §1 or elsewhere in the provisions of this Credit Agreement referred to
below:


Account Control Agreement.  An account control agreement entered into in
connection with the Intercreditor Agreement.


Accounts Receivable.  All accounts (as defined in the Uniform Commercial Code)
and rights of the Borrower or any of its Subsidiaries to payment for goods sold,
leased or otherwise marketed in the ordinary course of business and all rights
of the Borrower, the Guarantor or any of its Subsidiaries to payment for
services rendered in the ordinary course of business and all sums of money or
other proceeds due thereon pursuant to transactions with account debtors, except
for that portion of the sum of money or other proceeds due thereon that relate
to sales, use or property taxes in conjunction with such transactions, recorded
on books of account in accordance with GAAP.


Administrative Agent’s Office.  The Administrative Agent’s office located at 550
S. Tryon Street, MAC D1086‑051, Charlotte, NC 28202 or at such other location as
the Administrative Agent may designate from time to time.


Administrative Agent.  Wells Fargo Bank, N.A., acting as administrative agent
for the Lenders, and each other Person appointed as the successor Administrative
Agent in accordance with §14.9.


- 1 -

--------------------------------------------------------------------------------

Administrative Agent’s Special Counsel.  Dentons US LLP or such other counsel as
may be approved by the Administrative Agent.


Administrative Questionnaire. An Administrative Questionnaire in a form supplied
by the Administrative Agent.


Affiliate.  With respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


Agent Parties.  See §16.6.3.


Aggregate Loan Principal Balance.  As of any date of determination, an amount
equal to the then unpaid principal balance of Term Loans made to the Borrower
pursuant to this Credit Agreement.


Agreement or Credit Agreement. This Term Loan Agreement, including the Schedules
and Exhibits hereto as the same may be amended, restated, supplemented or
otherwise modified and in effect from time to time.


Anti‑Money Laundering Laws.  All laws, rules, and regulations of any
jurisdiction relevant to any Lender, the Borrower, the Borrower’s Subsidiaries
or the Guarantor concerning or relating to anti‑money laundering.


Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


Assignee Group. Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


Assignment and Assumption. An assignment and assumption entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by § 15.1.2, and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.


Bail‑In Action. The exercise of any Write‑Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


Bail‑In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail‑In Legislation Schedule.Balance Sheet
Date.  December 31, 2017.


Balloon Payment.  See §3.1.1.


Barbados Security Documents.  All agreements, instruments, filings, records,
notices and documents (including any collateral and perfection certificates) in
or with respect to Barbados executed or delivered pursuant to or in connection
with the Collateral of the Borrower.



- 2 -

--------------------------------------------------------------------------------

Basel III.  Means:


(a)          the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision in December 2010, each as amended,
supplemented or restated;


(b)          the rules for global systemically important banks contained in
“Global systemically important banks: assessment methodology and the additional
loss absorbency requirement ‑ Rules text” published by the Basel Committee on
Banking Supervision in November 2011, as amended, supplemented or restated; and


(c)          any further guidance or standards published by the Basel Committee
on Banking Supervision relating to “Basel III”.


Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.


Benefit Plan.  Any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.


Borrower.  As defined in the preamble hereto.


Borrower Materials.  See §8.4.


Borrowing Base.  At the relevant time of reference thereto, an amount determined
by the Administrative Agent by reference to the most recent Borrowing Base
Report delivered to the Lenders pursuant to §8.4(e) which is equal to the
product of (A) one of the following: (i) on the Closing Date, the Stated Advance
Rate , or (ii) on each Payment Date thereafter, the Effective Advance Rate in
effect on the immediately preceding Payment Date (or, in the case of the initial
Payment Date, the Closing Date), in each case calculated after giving effect to
all principal payments paid on such date and (B) the then aggregate Net
Investment Value of all Collateral Containers.


Notwithstanding the occurrence of a default by MSC under the MSC Lease, for
purposes of calculating the Borrowing Base, the Net Investment Value of such
Collateral Container will continue to be used to value such container in the
Borrowing Base.


Borrowing Base Report.  A Borrowing Base Report signed by the chief financial
officer of the Borrower and in substantially the form of Exhibit A hereto.


Breakage Loss.  For any Lender, the sum of LIBOR Breakage and Interest Rate
Hedge Breakage Loss applicable to such Lender.


- 3 -

--------------------------------------------------------------------------------

Business Day.  Any day on which banking institutions in San Francisco,
California, and Charlotte, North Carolina, are open for the transaction of
banking business.


CAI.  As defined in the preamble hereto.


CAI Rail.  CAI Rail, Inc., a Delaware corporation.


CAI Rail Indebtedness.  Indebtedness incurred (a) by CAI Rail from time to time
solely in connection with the purchase of railcars and related assets (including
fees, costs and expenses incurred in connection with such purchase) or (b) in
connection with the refinancing of such Indebtedness incurred pursuant to clause
(a) of this definition.


Capital Assets.  Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.


Capitalized Leases.  Leases under which CAI or any of its Subsidiaries is the
lessee or obligor, the discounted future rental payment obligations under which
are required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP.


Capital Stock.  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.


Change in Law. The occurrence, after the Closing Date, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority.  For the avoidance of doubt, (x) the Dodd‑Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and, (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlement,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, implemented or issued, but, in the case
of any such requests, rules, guidelines or directives enacted, adopted,
implemented or issued on or before the Closing Date, only to the extent such
requests, rules, guidelines or directives or changes thereto become effective
after the Closing Date.


Change of Control.  An event or series of events by which:


(a)         any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the equity securities of CAI entitled to vote for
members of the board of directors or equivalent governing body of CAI on a
fully‑diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right);


- 4 -

--------------------------------------------------------------------------------

(b)          during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of CAI
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;


(c)         any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of CAI, or control over the equity
securities of CAI entitled to vote for members of the board of directors or
equivalent governing body of CAI on a fully‑diluted basis (and taking into
account all such securities that such Person or Persons have the right to
acquire pursuant to any option right) representing 30% or more of the combined
voting power of such securities;


(d)          a “change of control” or any comparable term under any other
document or instrument evidencing Indebtedness in excess of $50,000,000 shall
have occurred, and, as a result of such “change of control” (i) a default occurs
under such document or instrument, (ii) the holder of such Indebtedness is
otherwise permitted to declare such Indebtedness to be due and payable prior to
its stated maturity, or (iii) CAI is required to offer to purchase or repay such
Indebtedness; or


(e)          any event or series of events by which CAI shall own, directly or
indirectly, less than one hundred percent (100%) of the Capital Stock of CAL.


Closing Date.  The first date all the conditions precedent in §11 are satisfied
or waived and the Term Loans are to be made.


Code.  The Internal Revenue Code of 1986, as amended from time to time.


Collateral.  All of the property, rights and interests of the Borrower that are
or are intended to be subject to the Liens created by the Security Documents. 
For the avoidance of doubt, Collateral shall include, without limitation, all
Collateral Containers, the MSC Lease to the extent (but only to the extent) such
lease pertains to the Collateral Container, and all products and proceeds of the
foregoing.


- 5 -

--------------------------------------------------------------------------------

Collateral Agent.  The Person fulfilling the role of the “collateral agent”
under the Intercreditor Agreement.


Collateral Containers.  Each of the Containers owned by the Borrower on the
Closing Date that are listed on Schedule 2 hereto and substitutions and
replacements for any such Container made in accordance with the terms of Section
6.3 of this Credit Agreement and reduced for any such Containers that have
suffered an Event of Loss for which no such substitution or replacement has been
provided.


Collection Account.  Any bank account (including any deposit account or
securities account) which is (i) established with the Administrative Agent as
the depositary bank or (ii) subject to an Account Control Agreement (or such
other agreement(s) required under applicable law required) in favor of the
Administrative Agent for the benefit of the Secured Parties and, in each case,
which the Administrative Agent has a first priority perfected security interest
in and Lien upon such bank accounts and the Collateral held therein.


Commitment.  With respect to each Lender, the amount set forth on Schedule 1
hereto as the amount of such Lender’s commitment to make a Term Loan to the
Borrower pursuant to the terms of this Credit Agreement.


Commitment Fee.  See §2.2.


Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders.


Commodity Exchange Act.  The Commodity Exchange Act (7.U.S.C. §1 et seq), as
amended from time to time and any successor statutes.


Compliance Certificate.  See §8.4(d).


Connection Income Taxes.  Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.


Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of CAI and its Subsidiaries,
consolidated in accordance with GAAP.


Consolidated EBITDA.  With respect to any fiscal period, an amount equal to the
sum of (a) Consolidated Net Income (or Deficit) of CAI and its Subsidiaries for
such fiscal period, plus (b) in each case to the extent deducted in the
calculation of such Person’s Consolidated Net Income and without duplication,
(i) depreciation and amortization for such period, plus (ii) income tax expense
for such period, plus (iii) Consolidated Total Interest Expense paid or accrued
during such period, plus (iv) other noncash charges for such period, plus (c)
principal payments received by CAI or any of its Subsidiaries during such period
with respect to Direct Finance Leases, all as determined in accordance with
GAAP.


- 6 -

--------------------------------------------------------------------------------

Consolidated EBITDAR.  With respect to any fiscal period of CAI and its
Subsidiaries, an amount equal to the sum of (a) Consolidated EBITDA for such
fiscal period plus (b) consolidated rental expense on Rental Obligations for
such fiscal period as determined in accordance with GAAP.


Consolidated Funded Debt.  At any time of determination, with respect to CAI and
its Subsidiaries, an amount equal to the excess of (1) the sum, without
duplication, of (a) the aggregate amount of Indebtedness of CAI and its
Subsidiaries, on a consolidated basis, relating to (i) the borrowing of money or
the obtaining of credit, including the issuance of notes or bonds, (ii) the
deferred purchase price of assets (other than trade payables (including trade
payables to manufacturers) incurred in the ordinary course of business), (iii)
Capitalized Leases, (iv) Rental Obligations, and (v) the maximum drawing amount
of all letters of credit outstanding plus (b) Indebtedness of the type referred
to in clause (a) of another Person guaranteed by CAI or any of its
Subsidiaries, in all cases determined in accordance with GAAP over (2) the
amount of cash and short term investments held by or on behalf of CAI or any of
its Subsidiaries as restricted cash pursuant to the terms of a debt instrument.


Consolidated Net Income (or Deficit).  The consolidated net income (or deficit)
of CAI and its Subsidiaries, after deduction of all expenses, taxes, and other
proper charges, determined in accordance with GAAP, after eliminating therefrom
all non‑recurring non‑cash gains or losses and any unrealized adjustments,
whether positive or negative, resulting from Interest Rate Protection Agreements
or Swap Contracts in respect of currency hedging entered into in the ordinary
course of business, and plus or minus, as applicable, to the extent requested by
the Borrower or CAI and approved by the Senior Credit Facility Administrative
Agent (with respect to the corresponding term used in the Senior Revolving
Credit Facility) in its discretion, noncash gains or losses to the extent
resulting from changes in U.S. tax law (including the Code) or regulations
thereunder applicable to a taxable year beginning on or after January 1, 2018,
with such adjustments being applicable only to the initial twelve months
following such change in law.


Consolidated Operating Cash Flow.  With respect to any fiscal period of CAI and
its Subsidiaries, an amount equal to (i) Consolidated EBITDAR for such fiscal
period minus (ii) cash income taxes paid or payable in such fiscal period, all
as determined in accordance with GAAP.


Consolidated Tangible Net Worth.  As of any date of determination, at all times
in accordance with GAAP, for CAI and its Subsidiaries on a consolidated basis,
Shareholders’ Equity of CAI and its Subsidiaries on such date minus the
Intangible Assets of CAI and its Subsidiaries on such date; provided that the
calculation of Consolidated Tangible Net Worth shall exclude any unrealized
adjustments, whether positive or negative, resulting from Interest Rate
Protection Agreements or Swap Contracts in respect of currency hedging entered
into in the ordinary course of business.


Consolidated Total Debt Service. With respect to CAI and its Subsidiaries and
for any Reference Period, the sum, without duplication, of (a) any and all
scheduled payments of principal, during such period in respect of Indebtedness
that become due and payable or that are to become due and payable during such
period pursuant to any agreement or instrument to which CAI or any of its
Subsidiaries is a party relating to (i) the borrowing of money or the obtaining
of credit, including the issuance of notes or bonds, (ii) the deferred purchase
price of assets (other than trade payables incurred in the ordinary course of
business), (iii) in respect of any Synthetic Leases or any Capitalized Leases,
(iv) in respect of any reimbursement obligations in respect of letters of credit
due and payable during such period, and (v) Indebtedness of the type referred to
above of another Person guaranteed by CAI or any of its Subsidiaries, plus (b)
Consolidated Total Interest Expense paid or payable in cash during such
Reference Period, plus (c) consolidated rental expense on Rental Obligations for
such period as determined in accordance with GAAP, plus (d) Permitted Excess
Preferred Dividends paid in such Reference Period; provided, however that there
shall be excluded from the amount described in clause (a) any payment to
refinance Indebtedness during such Reference Period through the issuance or
incurrence of additional Indebtedness permitted pursuant to §9.1 hereof,
including refinancing through borrowing under existing credit facilities.


- 7 -

--------------------------------------------------------------------------------

Consolidated Total Interest Expense.  For any period, the aggregate amount of
interest required to be paid or accrued by CAI or any of its Subsidiaries during
such period on all Indebtedness of CAI or such Subsidiary outstanding during all
or any part of such period, whether such interest was or is required to be
reflected as an item of expense or capitalized, including payments consisting of
interest in respect of any Capitalized Lease or any Synthetic Lease, and
including commitment fees, agency fees, facility fees, balance deficiency fees
and similar fees or expenses in connection with the borrowing of money, all as
determined in accordance with GAAP.


Containers.  The standard dry‑van containers, refrigerated containers, generator
sets for use with refrigerated containers, special use containers, tank
containers, open top containers, pallet‑wide containers, and other types of
containers (whether or not used for intermodal transportation, including without
limitation, containers used for storage, housing and in the energy industry),
flat rack, swap body, rolltrailer, and any other type of intermodal equipment
used in transportation, either owned or leased by the Borrower and/or the
Guarantor and employed by the Borrower or the Guarantor in the conduct of its
business.


Control. The possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.


Credit Agreement or Agreement.  This Term Loan Agreement, including the
Schedules and Exhibits hereto as the same may be amended, restated, supplemented
or otherwise modified and in effect from time to time.


Debtor Relief Laws.  The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


Default.  See §13.1.



- 8 -

--------------------------------------------------------------------------------

Delinquent Lender.  Subject to §2.11.2, any Lender that, as determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Term Loans, within three (3) Business
Days of the date required to be funded by it hereunder, and such failure shall
continue for two (2) Business Days, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (unless such writing or public
statement relates to such Lender’s obligation to fund a Term Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Delinquent Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, other than, in the
case of either the Lender or the direct or indirect parent of such Lender, an
Undisclosed Administration, (i) become the subject of a proceeding under any
Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state,
federal or national regulatory authority acting in such a capacity; provided
that a Lender shall not be a Delinquent Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Delinquent Lender under any one or more of clauses (a)
through (d) above, and of the Closing Date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Delinquent Lender (subject to §2.12.2) as of the date established therefor by
the Administrative Agent in a written notice of such determination, which shall
be delivered by the Administrative Agent to the Borrowers, the L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.


Designated Jurisdiction.  Any country or territory to the extent that such
country or territory itself is subject to Sanctions.


Direct Finance Lease.  A Lease pursuant to which the Borrower or the Guarantor
leases Containers to a lessee and (a) the terms of such lease provide that title
to such Containers will pass to such lessee at the end of the lease term
automatically or at the option of the lessee for no additional consideration or
for consideration so nominal that the lessee would be economically compelled to
exercise such option or (b) the proceeds of such lease are booked on the
applicable Borrower’s or the Guarantor’s financial statements (in accordance
with GAAP) as “Income from Direct Finance Leases.”


Direct Finance Lease Receivables.  All accounts and rights of the Borrower or
the Guarantor to payment in respect of Direct Finance Leases that are not in
default and all sums of money or other proceeds due to the Borrower or the
Guarantor pursuant to such Direct Finance Leases, except for that portion of the
sum of money or other proceeds due thereon that relate to sales, use or property
taxes in conjunction with such transactions, recorded on such Borrower’s or the
Guarantor’s books of account in accordance with GAAP; provided that (i) the
Administrative Agent shall hold a valid and perfected first priority security
interest under applicable law in all Direct Finance Lease Receivables (including
all products and proceeds thereof) included in the Borrowing Base and (ii) if
any account debtor in respect of Direct Finance Lease Receivables is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect thereof, the Borrower or the
Guarantor shall inform the Administrative Agent and take such other actions as
may be required by the Administrative Agent to ensure its valid and perfected
first priority security interest in such Direct Finance Lease Receivables prior
to including the same in the Borrowing Base.


- 9 -

--------------------------------------------------------------------------------

Disqualified Institution.  On any date, (a) any Person set forth on Schedule 15
and (b) any other Person that is a competitor of the Borrower or any of its
Subsidiaries in the intermodal container leasing industry, railcar leasing
industry or logistics industry which Person has been designated by CAI as a
“Disqualified Institution” by written notice to the Administrative Agent and the
Lenders (by posting such notice to the Platform) not less than two (2) Business
Days prior to such date; provided that “Disqualified Institutions” shall exclude
any Person that CAI has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent and the
Lenders from time to time.


Distribution.  With respect to any Person, (a) the declaration or payment of any
dividend on or in respect of any shares of any class of Capital Stock of such
Person, other than dividends payable solely in shares of common stock of such
Person; (b) the purchase, redemption, defeasance, retirement or other
acquisition of any shares of any class of Capital Stock of such Person, directly
or indirectly through a Subsidiary of such Person or otherwise (including the
setting apart of assets for a sinking or other analogous fund to be used for
such purpose); (c) the return of capital by such Person to its shareholders as
such; or (d) any other distribution on or in respect of any shares of any class
of Capital Stock of such Person.


Documentation Agent.  See Introductory Paragraph.


Dollars or $.  Dollars in lawful currency of the United States of America.


Drawdown Date.  The Closing Date.


EEA Financial Institution.  (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


EEA Member Country.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


- 10 -

--------------------------------------------------------------------------------

EEA Resolution Authority.  Any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


Effective Advance Rate.  As of any date of determination, a fraction stated as a
percentage, the numerator of which is equal to the then Aggregate Loan Principal
Balance and the denominator of which is equal to the then Net Investment Value
of all Collateral Containers that are subject to the MSC Lease on the Closing
Date.


Eligible Assignee.  Any of the following: (a) Lender; (b) an Affiliate of a
Lender; (c) an Approved Fund; and (d) any other Person (other than a natural
person) approved by (i) the Administrative Agent, and (ii) unless an Event of
Default has occurred and is continuing CAI (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower, the Borrower’s Affiliates or
Subsidiaries or any Disqualified Institution to which CAI has not given its
consent, or any party that (as of the date of any assignment) would be entitled
to any incremental indemnity or other payments from Borrower on account of
withholding, additional costs or any other matters described in Article 5 in an
amount in excess of the amounts that the assignor Lender would be entitled to as
of such date..


Environmental Laws.  Any and all applicable Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waters or public
systems.


ERISA.  The Employee Retirement Income Security Act of 1974, and the rules and
regulations promulgated thereunder.


ERISA Affiliate.  Any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).


ERISA Event.  (a) A Reportable Event with respect to a Pension Plan; (b) the
withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at‑risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.


- 11 -

--------------------------------------------------------------------------------

Event of Default.  See §13.1.


Event of Loss.  With respect to any Container, the occurrence of any of the
following events:


(a)          total loss or destruction thereof;


(b)          theft or disappearance thereof without recovery within sixty (60)
days after such theft or disappearance becomes known to the Borrower or the
Guarantor;


(c)          damage rendering such Container unfit for normal use and, in the
judgment of the Borrower or the Guarantor, beyond repair at reasonable cost;


(d)          any condemnation, seizure, forced sale or other taking of title to
or use of any such Container; and


(e)          if such Container is subject to the MSC Lease or another Lease,
such Container is deemed to have suffered an “event of loss”, “casualty” or
other equivalent term as defined in such Lease.


Excluded Intercompany Obligations.  Payments owing by the Borrower to CAI
arising in the ordinary course of business that represent either (a) payments of
Net Operating Income (as defined in the Intercreditor Agreement) that are
distributable to third party owners of containers and the associated lease, or
(b) reimbursement for Operating Expenses (as defined in the Intercreditor
Agreement) previously incurred.


Excluded Subsidiary.  Any Subsidiary of CAI that (a) is not a Loan Party does
not participate in any cash management or other arrangements under which any of
its revenues, collections or payables are commingled with any assets of any Loan
Party or Securitization Entity or under which any Loan Party provides cash
management or other services supporting the collection of its revenues or
payment of its expenses unless such services are provided on an arms‑length
basis and such Loan Party is reimbursed for the market cost of such services;
(b) has no Indebtedness or other obligations that are guaranteed by or secured
by any assets of any Loan Party and (c) has provided to the Administrative Agent
evidence of the foregoing satisfactory to the Administrative Agent.


Excluded Taxes.  Any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by CAI under §5.11) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to §5.2.2(a)(ii), (a)(iii) or (c), amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with §5.2.2(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.


- 12 -

--------------------------------------------------------------------------------

FASB ASC.  The Accounting Standards Codification of the Financial Accounting
Standards Board.


FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.


Federal Funds Rate.  For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo Bank
N.A. on such day on such transactions as determined by the Administrative Agent.


Fee Letter.  The fee letter, dated as of the Closing Date, among the Borrower,
the Administrative Agent and Wells Fargo Bank, N.A., as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time.


Fixed Interest Rate.  ________________ percent (_________%) per annum.


Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.


GAAP or generally accepted accounting principles.  (a) With respect to the
financial calculations in §10, whether directly or indirectly through reference
to a capitalized term used therein, means (i) principles that are consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, in effect for the fiscal year ended on the Balance
Sheet Date, and (ii) to the extent consistent with such principles, the
accounting practice of the Guarantor reflected in its financial statements for
the year ended on the Balance Sheet Date, and (b) when used in general, other
than as provided above, means principles that are (i) consistent with the
principles promulgated or adopted by the Financial Accounting Standards Board
and its predecessors, as in effect from time to time, and (ii) consistently
applied with past financial statements of the Guarantor adopting the same
principles, provided that in each case referred to in this definition of “GAAP”
a certified public accountant would, insofar as the use of such accounting
principles is pertinent, be in a position to deliver an unqualified opinion
(other than a qualification regarding changes in GAAP) as to financial
statements in which such principles have been properly applied.


- 13 -

--------------------------------------------------------------------------------

Governing Documents.  With respect to any Person, its certificate or articles of
incorporation, its by‑laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its Capital Stock.


Governmental Authority.  The government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra‑national bodies such as the European Union or the European Central Bank).


Guaranteed Obligations.  See § 17.1.


Guaranty.  The Guaranty made by CAI under Article XVII.


Hazardous Materials.  Explosive or radioactive substances or materials and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or materials, in each case regulated pursuant to any Environmental
Law.


Hypothetical Fixed Rate.  See §2.1.2.


Hypothetical Interest Rate Hedge Transaction.  See §2.1.2.


Indebtedness.  As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:


(a)          every obligation of such Person for money borrowed,


(b)          every obligation of such Person evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses,


(c)          every reimbursement obligation of such Person with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person,


(d)         every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith),


(e)          every obligation of such Person under any Capitalized Lease,


- 14 -

--------------------------------------------------------------------------------

(f)          every obligation of such Person under any Synthetic Lease,


(g)         all sales by such Person of (i) accounts or general intangibles for
money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money (excluding any equity
instruments, including common or preferred shares or other forms of Capital
Stock) or (iii) other receivables (collectively “receivables”), whether pursuant
to a purchase facility or otherwise, other than in connection with the
disposition of the business operations of such Person relating thereto or a
disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation of such Person to pay any
discount, interest, fees, indemnities, penalties, recourse, expenses or other
amounts in connection therewith,


(h)          every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of Capital Stock issued by such Person or any rights measured by the
value of such Capital Stock,


(i)          every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),


(j)          every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law,


(k)         every obligation, contingent or otherwise, of such Person
guaranteeing, or having the economic effect of guarantying or otherwise acting
as surety for, any obligation of a type described in any of clauses (a) through
(j) (the “primary obligation”) of another Person (the “primary obligor”), in any
manner, whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation, (ii)
to purchase property, securities or services for the purpose of assuring the
payment of such primary obligation, or (iii) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such primary obligation, and


(l)          all Rental Obligations of such Person;


provided, however, that, for the avoidance of doubt, any trade payables owing to
manufacturers incurred in the ordinary course of business that are not
delinquent shall not be deemed Indebtedness for the purposes of this definition.


- 15 -

--------------------------------------------------------------------------------

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (i) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (ii) any
Capitalized Lease shall be the principal component of the aggregate of the
rental obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (iii) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than the Borrower or any of its wholly‑owned Subsidiaries)
thereof, excluding amounts representative of yield or interest earned on such
investment, (iv) any Synthetic Lease shall be the stipulated loss value,
termination value or other equivalent amount, (v) any derivative contract shall
be the maximum amount of any termination or loss payment required to be paid by
such Person if such derivative contract were, at the time of determination, to
be terminated by reason of any event of default or early termination event
thereunder, whether or not such event of default or early termination event has
in fact occurred, (vi) any equity related purchase obligation shall be the
maximum fixed redemption or purchase price thereof inclusive of any accrued and
unpaid dividends to be comprised in such redemption or purchase price, and (vii)
any guaranty or other contingent liability referred to in clause (k) shall be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty or other contingent obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.


Indemnified Taxes.  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.


Indemnitee.  See §16.3.


Intangible Assets.  Assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.


Intercreditor Agreement.  The Intercreditor Collateral Agreement dated as of
December 20, 2010, by and among the CAI, CAL, certain “Lenders”, “Owners”, the
“Revolver Agent”, the “Collateral Agent” (as each such term is defined therein)
and certain other Persons that from time to time become party thereto.


Interest Rate Hedge Agreement.  An ISDA Interest Rate Cap Agreement or an ISDA
Interest Rate Swap Agreement, including any schedules and confirmations prepared
and delivered in connection therewith.


- 16 -

--------------------------------------------------------------------------------

Interest Rate Hedge Breakage Amount. For a Lender in respect of a Loan made by
such Lender that accrues interest at the Fixed Interest Rate, the amount
calculated by such Lender as the amount of its interest rate hedging gains or
losses as the result of any circumstance contemplated in Section 5.12.1 (in the
event of any Event of Default specified in Section 13.1 of this Credit
Agreement, such amount shall be calculated by such Lender using relevant
information or data available as of the date on which such Loan becomes due and
payable as a result of such Event of Default); provided however, if the Borrower
provides such Lender with a written notice disputing the Interest Rate Hedge
Breakage Amount calculated by such Lender on or prior to the close of business
on the fifth (5th) Business Day following the date such Lender advises Borrower
of such amount, such Lender will recalculate such amount based on a termination
or partial termination of the related Hypothetical Interest Rate Hedge
Transaction of the relevant Lender as of the relevant date of determination in
accordance with the Close‑out Amount (as defined in the 2002 ISDA Master
Agreement published by the International Swaps and Derivatives Association, Inc.
(“ISDA”) and incorporating by reference therein the definitions and provisions
contained in the 2000 ISDA Definitions as published by the ISDA (as the same may
from time to time be amended, supplemented or substituted) (collectively, the
“ISDA 2002 Master Agreement”)) methodology. For the purposes hereof, the
relevant Lender will be deemed the Determining Party (as defined in the ISDA
2002 Master Agreement) and the relevant Hypothetical Interest Rate Hedge
Transaction will be deemed to be the Terminated Transaction (as defined in the
ISDA 2002 Master Agreement) and the relevant date of the deemed termination will
be deemed to be the Early Termination Date (as defined in the ISDA 2002 Master
Agreement). For the avoidance of doubt, (w) no Lender is under any obligation to
hedge its interest rate risk in respect of any Loan and the amount determined by
each Lender as its Interest Rate Hedge Breakage Gain or Interest Rate Hedge
Breakage Loss will in all cases be determined as if it had hedged its interest
rate risk in respect of such Loan, (x) Interest Rate Hedge Breakage Amounts will
be determined for amounts corresponding to the related change of the principal
amount of the related Loan as the result of any circumstance contemplated in
Section 5.12.1, (y) if Borrower has requested a Lender to recalculate the
Interest Rate Hedge Breakage Amount, such Lender will do so in a commercially
reasonable manner at a commercially reasonable time following such request, and
(z) the Interest Rate Hedge Breakage Amount may not take into account any
amounts of interest accrued on the relevant Loan as of the date on which the
Interest Rate Hedge Breakage Amount is calculated.


Interest Rate Hedge Breakage Gain. The amount of an Interest Rate Hedge Breakage
Amount that represents a gain to the relevant Lender, whether actual or
notional.


Interest Rate Hedge Breakage Loss. The amount of an Interest Rate Hedge Breakage
Amount that represents a loss to the relevant Lender, whether actual or
notional.


Interest Rate Protection Agreement.  Any agreement entered into between the
Borrower and the Administrative Agent, any of its Affiliates or any of the
Lenders or their Affiliates providing for an interest rate swap, cap, collar, or
other hedging mechanism with respect to interest payable on Indebtedness.


Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall not be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment; (c) there shall be deducted in respect of each such Investment any
amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution); (d)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.


- 17 -

--------------------------------------------------------------------------------

IP Rights.  Collectively, all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights.


IRS.  The United States Internal Revenue Service.


Laws.  Collectively, (a) all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and (b) all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, having the force of law.


Lender Affiliate.  With respect to any Lender, (i) an Affiliate of such Lender
or (ii) any entity (whether a corporation, partnership, limited liability
company, trust or legal entity) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by such Lender or
an Affiliate of such Lender.


Lenders.  The lending institutions listed on Schedule 1 hereto as Lenders and
any other Person who becomes an assignee of any rights and obligations of a
Lender pursuant to § 15.


LIBOR.  The London interbank offered rate or the LIBOR Successor Rate.


LIBOR Breakage.  The amount, if any, required to compensate any Lender for any
losses, costs or expenses (excluding loss of profit), which it may incur as the
result of any circumstance contemplated in Section 5.12.1, including, without
limitation, losses, costs or expenses incurred in connection with unwinding or
liquidating any deposits or funding arrangements with its funding sources, as
reasonably determined by such Lender, which determination shall be conclusive
absent manifest error.


Lien.  Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), charge or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any Capitalized Lease, any Synthetic Lease, any
financing lease involving substantially the same economic effect as any of the
foregoing).


Loan Documents.  This Credit Agreement, the Term Notes, the Guaranty, the Fee
Letters, the Security Documents and all other documents, instruments, agreements
and certificates now or hereafter in connection with any of the foregoing or the
transaction contemplated hereby.


Loan Parties.  The Borrower and the Guarantor, collectively; each of the
Borrower and the Guarantor, a “Loan Party”.


Loan Request.  See §2.4.


- 18 -

--------------------------------------------------------------------------------

Material Adverse Effect.  With respect to any event or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding):


(a)          a material adverse effect on the business, properties, prospects,
condition (financial or otherwise), assets, operations or income of the
Borrower, individually, or CAI and its Subsidiaries, taken as a whole;


(b)          an adverse effect on the ability of CAI or any of its Subsidiaries,
individually and/or taken as a whole, to perform any of their respective
Obligations under any of the Loan Documents to which it is a party; or


(c)         any impairment of the validity, binding effect or enforceability of
this Credit Agreement or any of the other Loan Documents, any impairment of the
rights, remedies or benefits available to the Administrative Agent or any Lender
under any Loan Document or any impairment of the attachment, perfection or
priority of any Lien of the Administrative Agent under the Security Documents.


Material Subsidiary.  A Subsidiary of CAI which (x) owns assets in excess of
2.50% of the book value of the total assets of CAI and its Subsidiaries or (y)
has revenues in excess of 2.50% of the total revenues of CAI and its
Subsidiaries.


Maturity Date.  October ___, 2023.


Moody’s.  Moody’s Investors Services, Inc.


MSC.  MSC Mediterranean Shipping Company S.A.


MSC Lease.  The Long Term/Purchase Option Agreement dated as of August 28, 2018,
by and between MSC, as lessee, and CAL, as lessor.


Multiemployer Plan.  Any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


Multiple Employer Plan.  A Plan which has two or more contributing sponsors
(including the Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.


Net Investment Value.  As of any date of determination, an amount equal to the
“Net Investment Value” of the Borrower in that portion of the MSC Lease related
to the Collateral Containers, shall be the amount determined in accordance with
GAAP as in effect on the Closing Date and without giving effect to changes in
GAAP that are adopted or come into effect after the Closing Date.  Upon a
default under the MSC Lease or termination of such lease for any reason, “Net
Investment Value” will continue to be determined as if such lease was in effect
and no default thereunder had occurred, even if the Collateral Containers are
subsequently placed on an operating lease.


- 19 -

--------------------------------------------------------------------------------

Obligations.  All indebtedness, obligations and liabilities of the Borrower and
its Subsidiaries to any of the Lenders (including, without limitation, the
obligation to pay any Breakage Loss to a Lender), and the Administrative Agent,
individually or collectively, existing on the date of this Credit Agreement or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Credit Agreement, or any of the other Loan Documents or any
Interest Rate Protection Agreement or other instruments at any time evidencing
any of the foregoing.


OFAC.  The Office of Foreign Assets Control of the United States Department of
Treasury.


Other Connection Taxes.  With respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


Other Taxes.  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§5.2.2).


outstanding or Outstanding.  With respect to the Term Loans, the aggregate
unpaid principal thereof as of any date of determination.


Participant. See §15.1.4.


PBGC.  The Pension Benefit Guaranty Corporation.


PCAOB.  The Public Company Accounting Oversight Board.


Pension Act.  The Pension Protection Act of 2006.


Pension Funding Rules.  The rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the Closing
Date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


Pension Plan.  Any employee pension benefit plan (including a Multiple Employer
Plan or a Multiemployer Plan) that is maintained or is contributed to by the
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.


Perfection Certificate.  The Perfection Certificate as defined in the Security
Agreement.


- 20 -

--------------------------------------------------------------------------------

Permitted Acquisitions.  Any acquisition by CAL, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, the Capital Stock
of, or a business line or unit or a division of, any Person; provided that:


(i)           immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;


(ii)          all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable approvals of Governmental Authorities;


(iii)         such acquisition shall be consensual and shall have been approved
by the board of directors of such Person;


(iv)        in the case of the acquisition of Capital Stock, the issuer of such
Capital Stock shall become a Subsidiary of CAI immediately after consummation of
the applicable transaction, and CAI shall have taken, or caused to be taken, as
of the date such Person becomes a Subsidiary (or as of such later date as the
Administrative Agent shall consent), the actions required to be taken, if any,
under §8.15 or CAI shall include a certification in the certificate referenced
in clause (vii) below that such new Subsidiary does not need to become a
Guarantor in order to maintain compliance with §8.15;


(v)         on a pro forma basis after giving effect to such acquisition, CAI is
in compliance with the financial covenants contained in §10 for the period
immediately prior to the making of such acquisition and during the twelve (12)
month period immediately following the making of such acquisition;


(vi)         any Person or assets or division as acquired in accordance herewith
shall be in the same business or lines of business in which CAI and its
Subsidiaries are permitted to engage in pursuant to §9.10 and activities related
thereto;


(vii)       CAI shall have delivered to Administrative Agent a certificate, in
form and substance reasonably satisfactory to it, from the Responsible Officer
of CAI certifying that the conditions set forth in clauses (i) through (vi)
above are satisfied (which certificate shall attach supporting projections,
information and calculations with respect to the requirements set forth in
clause (v) above (all based on fair and reasonable projections of the financial
performance of CAI and its Subsidiaries)); and


(viii)       immediately prior to, and after giving pro forma effect thereto,
the Total Leverage Ratio is equal to or less than 3.50:1.00.


Permitted Excess Preferred Dividends.  For any Reference Period, the portion of
regular preferred dividends paid in such Reference Period calculated as follows:
(a) if the Total Leverage Ratio is 3.50:1.00 or higher (or, at any time that the
Total Leverage Ratio has been increased to 4:00:1.00 pursuant to §10.1, if the
Total Leverage Ratio is 3.75:1.00 or higher), all preferred dividends paid in
such Reference Period; (b) if the Total Leverage Ratio is below 3.50:1.00 (or,
at any time that the Total Leverage Ratio has been increased to 4:00:1.00
pursuant to §10.1, if the Total Leverage Ratio is below 3.75:1.00), but equal to
or higher than 3.00:1.00, the portion of preferred dividends paid in such
Reference Period that exceeds the sum of: 100% of Consolidated Net Income for
the immediately preceding Reference Period, plus net cash proceeds from the
issuance by CAI of common or preferred equity securities during such Reference
Period, or (c) if the Total Leverage Ratio is less than 3.00:1.00, none of the
preferred dividends paid in such Reference Period.


- 21 -

--------------------------------------------------------------------------------

Permitted Liens.  Liens permitted by §9.2.


Permitted Securitization.  Any secured lending facility entered into by a
Securitization Entity solely for the purpose of purchasing, financing or
refinancing of assets of CAI and any of its Subsidiaries, provided that (i) any
Indebtedness incurred in connection with such facility is non‑recourse to CAI
all of its respective Subsidiaries (other than such Securitization Entity) and
their respective assets, (ii) such Securitization Entity engages in no business
and incurs no Indebtedness or other liabilities or obligations other than those
related to or incidental to such facility, (iii) other than the initial
Investment in such Securitization Entity, none of CAI or any of its Subsidiaries
are required to make additional Investments in such Securitization Entity, (iv)
none of CAI or any of its Subsidiaries have any material contract, agreement,
arrangement or understanding with such Securitization Entity other than on terms
comparable or more favorable (in the aggregate) to CAI and its Subsidiaries than
those that might be obtained at the time such contract, agreement, arrangement
or understanding is entered into from Persons that are not Affiliates of the
Borrower, and (v) none of CAI or any of its Subsidiaries has any obligation to
maintain such Securitization Entity’s financial condition or cause such
Securitization Entity to achieve certain levels of operating results other than
any obligation of CAI or any of its Subsidiaries, as an equipment manager of
Containers with respect to such Securitization Entity.


Person.  Any individual, corporation, limited liability company, limited
liability partnership, trust, other unincorporated association, business, or
other legal entity, and any Governmental Authority.


Plan.  Any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan), maintained for employees of the Borrower or any
ERISA Affiliate or any such Plan to which the Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.


Platform.  See §8.4.


Principal Balance.  With respect to any Term Loan owned by a Lender as of any
date of determination, an amount equal to the excess of (x) the aggregate
original principal amounts of the Term Loan made by such Lender, over (y) the
sum of all Principal Payment Amounts and optional and mandatory prepayments of
the Term Loans by the Borrower which are actually paid to such Lender subsequent
to the Closing Date.


Principal Payment Amount.  For each Principal Payment Date the portion of
principal balance of the Term Loans payable on such Principal Payment Date in
accordance with Section 3.1.1 hereof.  The Principal Payment Amount due on any
Principal Payment Date is in addition to any prepayment required pursuant to the
provisions of Section 3.2 hereof.


- 22 -

--------------------------------------------------------------------------------

Principal Payment Date.  Each of (i) December 20, 2018, (ii) the 20th day of
each March, June, September and December thereafter (or, if such day is not a
Business Day, the immediately preceding Business Day), and (iii) the Maturity
Date.


PTE.  A prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.


Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.


Reference Period.  As of any date of determination, the period of four (4)
consecutive fiscal quarters of CAI and its Subsidiaries ending on such date, or
if such date is not a fiscal quarter end date, the period of four (4)
consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).


Register.  See §15.1.3.


Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.


Rental Obligations.  All present or future obligations of CAI or any of its
Subsidiaries under any rental agreements or leases of real or personal property,
other than (a) obligations that can be terminated by the giving of notice
without liability to CAI or such Subsidiary in excess of the liability for rent
due as of the date on which such notice is given and under which no penalty or
premium is paid as a result of any such termination, (b) obligations under
rental agreements relating to equipment other than Containers having an
aggregate value of less than $5,000,000 for all such agreements, (c) obligations
in respect of any Capitalized Leases, (d) any obligations incurred in a lease
transaction where the obligation of CAI or its Subsidiary to pay rent thereunder
is limited to a pass‑through of net rental amounts received by CAI or its
Subsidiaries from a sublessee of container equipment under such transaction
(“net sublease rentals”), so that if there are no net sublease rental amounts
received by CAI or its Subsidiaries from a sublessee then CAI or its
Subsidiaries would have no obligation to make any rental payment under or in
connection with such transaction, shall not constitute a Rental Obligation
hereunder; and (e) obligations under the lease of commercial office properties
in the conduct of the business of CAI or any of its Subsidiaries shall not be
deemed a Rental Obligation hereunder.  For purposes of this Credit Agreement,
the aggregate amount of Rental Obligations of CAI and its Subsidiaries shall, as
at any date of determination, be an amount equal to the net present value,
calculated at a discount rate equal to the rate implicit in the relevant lease
per annum, of the future Rental Obligations of such Person.


Reportable Event.  Any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.


Required Lenders.  As of any date, the Lenders holding Term Exposures
representing more than fifty percent (50%) of the sum of the total Term
Exposures at such time; provided that the portion of the outstanding Principal
Balances held or deemed held by, any Delinquent Lender shall be excluded for
purposes of making a determination of Required Lenders.


- 23 -

--------------------------------------------------------------------------------

Required Prepayment Amount.  For any Principal Payment Date, the amount (if
any), set forth in the Borrowing Base Report, by which the then Aggregate Loan
Principal Balance exceeds the Borrowing Base, as such Borrowing Base is measured
as of the last day of the immediately preceding month.


Responsible Officer. The chief executive officer, president, chief operating
officer, chief financial officer or interim chief financial officer of the
Borrower.  Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.


Restricted Payment.  In relation to CAI and its Subsidiaries, any Distribution
to (i) CAI’s or any Subsidiary’s shareholders (or other equity holders), in each
case, other than to the Borrower, or (ii) any Affiliate of the Borrower or any
Subsidiary or any Affiliate of the Borrower’s or such Subsidiary’s shareholders
(or other equity holders), in each case, other than to the Borrower.


Sanction(s). Any and all international economic, financial, sectoral, secondary
sanctions or trade embargoes and anti-terrorism laws imposed, administered or
enforced from time to time by the United States government, including without
limitation, OFAC, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, the Netherlands, Germany, or other relevant sanctions
authority that is administered or enforced by the United States government or
Her Majesty’s Government or any other governmental authority in any jurisdiction
in which (i) the Borrower or any member of the borrowing group is located or
conducts business, (ii) in which any of the credit proceeds will be used, or
(iii) from which repayment of the credit will be derived.


Scheduled Principal Payment.  See §3.1.1.


Secured Parties.  Collectively, the Administrative Agent, the Lenders, any other
holder from time to time of Obligations, each co‑agent or sub‑agent appointed by
the Administrative Agent from time to time pursuant to §14, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.


Securities Laws. The Securities Act of 1933, the Securities Exchange Act of
1934, Sarbanes‑Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.


Securitization Entity.  A special purpose bankruptcy‑remote corporation,
partnership, trust, limited liability company or other business entity that is
formed by, and will remain a subsidiary of CAI (and will be at all times a
direct subsidiary of a Borrower or Guarantor owned at least 75% by such Borrower
or Guarantor (or such lower percentage as may be requested by the Borrowers and
agreed to by the Required Lenders)), for the sole and exclusive purpose of
purchasing or financing assets of CAI or any of its Subsidiaries.


- 24 -

--------------------------------------------------------------------------------

Security Agreement.  The Security Agreement, dated or to be dated as of the
Closing Date, between the Borrower and the Administrative Agent, and in form and
substance satisfactory to the Lenders and the Administrative Agent, as the same
may be amended, restated, supplemented, reaffirmed or otherwise modified and in
effect from time to time.


Security Documents.  The Security Agreement, the Use and Access Agreement, the
Barbados Security Documents, the Intercreditor Agreement and all other
agreements, instruments, filings, records, registrations and documents,
including without limitation, Uniform Commercial Code financing statements (or
the equivalent thereof in any applicable foreign jurisdiction) and the
Perfection Certificates, (a) required to be executed or delivered pursuant to
any Loan Document or (b) that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.


Senior Revolving Credit Facility.  That certain Third Amended and Restated
Revolving Credit Agreement, dated as of March 15, 2013 (as amended restated and
otherwise expanded from time to time (including without limitation, increases in
maximum Indebtedness that may be borrowed thereunder) among CAI and Borrower, as
borrowers, Bank of America, N.A. and the other lending institutions from time to
time party thereto, and Bank of America N.A. as administrative agent (the “BofA
Revolving Credit Agreement”); and (ii) any revolving credit facility that may be
entered into from time to time as a replacement for the BofA Revolving Credit
Agreement (a “Replacement Revolving Credit Agreement”) as such Replacement
Revolving Credit Agreement may be amended, restated and otherwise expanded
(including without limitation, increases in maximum Indebtedness that may be
borrowed thereunder).


Senior Credit Facility Administrative Agent.  Bank of America, N.A., or such
other institution as may replace it as Administrative Agent under the Senior
Revolving Credit Facility.


Shareholders’ Equity.  As of any date of determination, consolidated
shareholders’ equity of CAI and its Subsidiaries as of that date determined in
accordance with GAAP.


S&P.  Standard & Poor’s Ratings Group.


Solvent.  With respect to any Person on a particular date, that on such date (a)
the fair value of the assets of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which such
Person is engaged.  In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.


- 25 -

--------------------------------------------------------------------------------

Staff Loan Program.  A program administered by CAI pursuant to which CAI makes
loans to employees; provided, that the aggregate principal amount of loans
outstanding at any time under such programs shall not exceed $1,500,000 and that
no more than an aggregate of $100,000 of which may be unsecured.


Stated Advance Rate.  Eighty five percent (85%).


Subsidiary.  Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock.


Swap Contract.  (a) Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross‑currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.


Swap Obligation.  With respect to the Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


Synthetic Lease.  Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.


Taxes.  All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


Term Exposure.  With respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Term Loans at such time.


Term Loan.  The loan made, or to be made, by the Lenders to the Borrower
pursuant to §2.


Term Note. See § 2.4.


Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.  The Total Commitment on the Closing Date is $100,000,000.00.


- 26 -

--------------------------------------------------------------------------------

Total Leverage Ratio.  As at any date of determination, the ratio of (a)
Consolidated Funded Debt as at such date to (b) Consolidated Tangible Net Worth
as at such date.


Use and Access Agreement.  The Use and Access Agreement, dated or to be dated as
of the Closing Date, between the Borrower, CAI and the Administrative Agent, and
in form and substance satisfactory to the Lenders and the Administrative Agent,
as the same may be amended, restated, supplemented or otherwise modified and in
effect from time to time.


U.S. Person.  Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.


U.S. Tax Compliance Certificate.  See §5.2.2(e)(ii)(B)(III).


Voting Stock.  Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.


Write‑Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write‑down and conversion powers of such EEA Resolution Authority from time
to time under the Bail‑In Legislation for the applicable EEA Member Country,
which write‑down and conversion powers are described in the EU Bail‑In
Legislation Schedule.


1.2.        Rules of Interpretation.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)         The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Governing Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


- 27 -

--------------------------------------------------------------------------------

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(c)         All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in substantial conformity with,
GAAP (with any non‑GAAP conventions and adjustments not being material in the
aggregate) applied on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of CAI and its Subsidiaries (including the Borrower) shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.


(d)         If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Senior Credit
Facility Administrative Agent, the Lenders and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (A) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein
(including prior to any changes with respect to depreciation and amortization of
the Containers or the residual value thereof) and (B) the Borrower shall provide
to the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.


(e)         Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding‑up if there is no nearest
number).


(f)          Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).


- 28 -

--------------------------------------------------------------------------------

2.          TERM LOAN FACILITY


2.1.        Commitment to Lend; Rate Setting Procedure.


2.1.1.     Term Loan.  Subject to the terms and conditions set forth in this
Agreement, each of the Lenders severally agrees to lend to the Borrower on a
single occasion on the Closing Date a loan (the “Term Loan”) denominated in
Dollars and having an initial principal balance in an amount not to exceed its
Commitment Percentage of lesser of (A) the Total Commitment at such time and (B)
the Borrowing Base at such time.


2.1.2.     Setting of Hypothetical Fixed Rate.  On the Closing Date, each Lender
shall be deemed to have entered into an interest rate swap transaction (each a
“Hypothetical Interest Rate Hedge Transaction”), which Hypothetical Interest
Rate Hedge Transaction shall have the economic terms necessary to convert the
Fixed Interest Rate scheduled to be paid under the Loan made on such date plus
the swap margin (for such Loan, the “Hypothetical Fixed Rate”) during the period
from (and including) the Closing Date to (but excluding) the Maturity Date, into
a one month LIBOR‑based interest rate equal to the sum of (i) the rate per annum
equal to LIBOR as of the beginning of the relevant period (or, if unavailable, a
successor rate or alternative benchmark rate as determined by the Lender), plus
(ii) one and four tenths percent (1.40%) per annum.  The inclusion of the swap
margin in the Hypothetical Fixed Rate will increase the value of the
Hypothetical Interest Rate Transaction to the Lender.  If the Borrower were to
prepay the fixed rate Loan, the value of the swap margin will either (a)
increase the related Interest Rate Hedge Breakage Loss which will be payable by
the Borrower or (b) reduce the value of the Interest Rate Hedge Breakage Gain
which the Borrower may be entitled to set off against other payments owned by
the Borrower.  The Lender swap margin will be [●] basis points.  For the
avoidance of doubt, no Lender is under any obligation to hedge its interest rate
risk in respect of any fixed rate Loan.


2.2.        Evidence of Debt.  The Term Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Term Loans made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note of
the Borrower in substantially the form of Exhibit B hereto (each a “Term Note”),
which shall evidence such Lender’s Term Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Term Note(s) and endorse
thereon the date, amount, interest rate and maturity of such Lender’s Term Loans
and payments with respect thereto.


- 29 -

--------------------------------------------------------------------------------

2.3.        Interest.  Except as otherwise provided in §5.10, each Term Loan
shall bear interest commencing with the Closing Date at the rate per annum equal
to the Fixed Interest Rate.  Such interest shall be calculated on the basis of a
year of 360 days comprised of twelve 30‑day months. The Borrower promises to pay
interest on each Term Loan made to it in arrears on each Principal Payment Date
with respect thereto.


2.4.       Requests for Term Loans. The Borrower shall give to the
Administrative Agent written notice in the form of Exhibit C hereto (or
telephonic notice confirmed in a writing in the form of Exhibit C hereto or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower) of the Term Loan requested hereunder (a “Loan Request”)
not later than 2:00 p.m. (Eastern time) no less than two (2) Business Days prior
to the proposed Closing Date. Promptly upon receipt of any such notice, the
Administrative Agent shall notify each of the Lenders thereof.  Each Loan
Request shall be irrevocable and binding on the Borrower and shall obligate the
Borrower to accept the Term Loan requested from the Lenders on the proposed
Drawdown Date.


2.5.        Funds for Term Loans.


2.5.1.     Funding Procedures.  Not later than 1:00 p.m. (New York time) on the
proposed Drawdown Date of any Term Loans, each of the Lenders will make
available to the Administrative Agent, at the Administrative Agent’s Office, in
immediately available funds, the amount of such Lender’s Commitment Percentage
of the amount of the requested Term Loans.  Upon receipt from each Lender of
such amount, and upon receipt of the documents required by §§11 and 12 and the
satisfaction of the other conditions set forth therein, to the extent
applicable, the Administrative Agent will make available to the Borrower the
aggregate amount of such Term Loans made available to the Administrative Agent
by the Lenders.


2.5.2.     Advances by Administrative Agent.


(a)         The Administrative Agent may, unless notified to the contrary by any
Lender prior to a Drawdown Date, assume that such Lender has made available to
the Administrative Agent on such Drawdown Date the amount of such Lender’s
Commitment Percentage of the Term Loans to be made on such Drawdown Date, and
the Administrative Agent may (but it shall not be required to), in reliance upon
such assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Term Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the Fixed Interest Rate.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Term Loan to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
share of such Term Loan.  Any payment by the Borrower shall be without prejudice
to any claim the Borrower may have against a Lender that shall have failed to
make such payment to the Administrative Agent.


- 30 -

--------------------------------------------------------------------------------

(b)         Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the relevant
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


(c)          A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under §§2.5.2(a) and (b) shall be conclusive,
absent manifest error.


2.5.3.     Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and to make payments pursuant to §2.5.2(b) are
several and not joint.  The failure of any Lender to make any Term Loan, to fund
any such participation or to make any payment under §2.8.2(b) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Term Loans, to purchase its
participation or to make its payment under §2.5.2(b).


2.5.4.     Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Term Loan to be made by such
Lender as provided in the foregoing provisions of this §2, and such funds are
not made available to the Borrower by the Administrative Agent because the
conditions to the applicable credit extension set forth in §§11 or 12 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


2.5.5.     Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Term Loan in any particular place or manner
or to constitute a representation by any Lender that it has obtained or will
obtain the funds for any Loan in any particular place or manner.


- 31 -

--------------------------------------------------------------------------------

2.5.6.     Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Term Loans made by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Term Loans or accrued interest thereon greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Term Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Term Loans and other
amounts owing them, provided that:


(a)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and


(b)          the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Delinquent Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Term Loans any assignee or participant, other than
an assignment to the Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).


The Borrower consents to the foregoing and agree, to the extent each such party
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


2.6.        Change in Borrowing Base.  The Borrowing Base shall be calculated
(based on the application of the formula contained in the definition of
“Borrowing Base”) by the Borrower pursuant to a Borrowing Base Report delivered
to the Administrative Agent on the Closing Date and at such other intervals as
may be specified pursuant to §8.4(f) by reference to the Borrowing Base Report
most recently delivered to the Lenders and the Administrative Agent.  The
Administrative Agent shall give to the Borrower written notice of the amount of
the Borrowing Base determined by the Administrative Agent as a result of its
calculation thereof to the extent that the Administrative Agent’s calculation
thereof differs from that of the Borrower.  Prior to the time any such notice
becomes effective, the Borrowing Base shall be computed as it would have been
computed in the absence of such notice.


- 32 -

--------------------------------------------------------------------------------

2.7.        Term Loan Facility.  The facility evidenced by this Credit Agreement
is a term loan facility.  Accordingly, the Borrower will not have the right to
reborrow any amounts repaid or prepaid to the Lenders in accordance with the
terms of this Credit Agreement.


2.8.        Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


2.9.         Delinquent Lenders.


2.9.1.     Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Delinquent Lender, then, until such time
as that Lender is no longer a Delinquent Lender, to the extent permitted by
applicable Law:


(a)          Waivers and Amendments.  That Delinquent Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in §16.12.


(b)          Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts (including, without limitation, any Breakage Loss) received by
the Administrative Agent for the account of that Delinquent Lender (whether
voluntary or mandatory, at maturity, pursuant to §13 or otherwise, and including
any amounts made available to the Administrative Agent by that Delinquent Lender
pursuant to §16.1), shall be applied at such time or times as may be determined
by the Administrative Agent as follows: first, to the payment of any amounts
owing by that Delinquent Lender to the Administrative Agent hereunder; second,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Term Loan in respect of which that Delinquent Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; third, if so determined by the Administrative Agent
and the Borrower, to be held in a non‑interest bearing deposit account and
released in order to satisfy obligations of that Delinquent Lender to fund Term
Loans under this Agreement; fourth, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Delinquent Lender as a result of that
Delinquent Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Delinquent Lender as a result
of that Delinquent Lender’s breach of its obligations under this Agreement; and
sixth, to that Delinquent Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Term Loans in respect of which that Delinquent Lender
has not fully funded its appropriate share and (y) such Term Loans were made at
a time when the conditions set forth in §12 were satisfied or waived, such
payment shall be applied solely to pay the Term Loans of all non‑Delinquent
Lenders on a pro rata basis prior to being applied to the payment of any Term
Loans of that Delinquent Lender.  Any payments, prepayments or other amounts
(including, without limitation, any Breakage Loss) paid or payable to a
Delinquent Lender that are applied (or held) to pay amounts owed by a Delinquent
Lender pursuant to this §2.11.1(b) shall be deemed paid to and redirected by
that Delinquent Lender, and each Lender irrevocably consents hereto.


- 33 -

--------------------------------------------------------------------------------

(c)          Certain Fees.  That Delinquent Lender shall not be entitled to
receive any Commitment Fee for any period during which that Lender is a
Delinquent Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Delinquent
Lender).


2.9.2.    Delinquent Lender Cure.  If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Delinquent Lender should no
longer be deemed to be a Delinquent Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the Closing Date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Term Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Term Loans to be held on a pro rata basis by the
Lenders in accordance with their Commitment Percentages, whereupon that Lender
will cease to be a Delinquent Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Delinquent Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Delinquent Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Delinquent Lender.]


3.          REPAYMENT OF THE TERM LOANS


3.1.        Principal Payment Amounts.


3.1.1.     The Borrower shall repay the principal balance of the Term Loans in
twenty (20) quarterly installments (each, a “Scheduled Principal Payment”),
consisting of (i) twenty (20) quarterly installments, commencing on December 20,
2018 and on each subsequent Principal Payment Date each in an amount equal to
One Million, Five Hundred Thousand Dollars ($1,500,000.00) and (ii) one
installment (the “Balloon Payment”) payable on the Maturity Date in an amount
equal to Seventy Million Dollars ($70,000,000.00).  The amount of each Scheduled
Principal Payment and the Balloon Payment shall be adjusted from time to time in
accordance with §3.2.2 of this Credit Agreement.  Each such payment shall be
applied to the Term Loans of each Lender in accordance with their respective
Commitment Percentage.


3.1.2.     The aggregate unpaid Principal Balance of all Term Loans, together
with accrued interest thereon and all other amounts (including, without
limitation, any Breakage Loss) owed by the Borrower pursuant to the terms of the
Loan Documents, shall be payable in full on the earlier to occur of (i) the
Maturity Date and (ii) the date on which the Loans and other Obligations have
been declared payable in accordance with the provisions of Section 13 hereto.


- 34 -

--------------------------------------------------------------------------------

3.2.        Mandatory Repayments of Term Loans.


3.2.1.     The Borrower shall pay on such Principal Payment Date, pay to the
Administrative Agent for the respective accounts of the Lenders for application
to the respective Term Loans an amount equal to the Required Prepayment Amount;
provided, however, that the Borrower shall be permitted, to satisfy any such
payment on the Principal Payment Date by providing additional Eligible
Containers in accordance with Section 6.3 of this Credit Agreement.  For the
avoidance of doubt, no prepayment of any portion of the principal balances of
the Term Loans pursuant to this §3.2.1 may be reborrowed by the Borrower.


3.2.2.     In connection with any prepayment of principal of a Term Loan
pursuant to this Section 3.2, the Borrower shall also pay the Administrative
Agent, for the account of the Lenders, (A) interest accrued to the date of
prepayment with respect to the principal amount being prepaid, (B) any Breakage
Loss and (C) any other costs incurred by the Lenders in connection therewith in
accordance with §5.12.  If there is an Interest Rate Hedge Breakage Gain,
Administrative Agent, on behalf of the Lenders shall make the payment required
by Section 5.12.2, and the Lenders shall reimburse the Administrative Agent for
the amount so‑paid to Borrower.  Each such prepayment shall be applied to reduce
all remaining Scheduled Principal Payments and the Balloon Payment by a fraction
(stated as a percentage) the numerator of which is equal to the amount of such
prepayment and the denominator of which is the Aggregate Loan Principal Balance
(calculated after giving effect to the Scheduled Principal Payment paid on date
but prior to any reduction for such prepayment).


3.3.        Optional Repayments of Term Loans.


3.3.1.     The Borrower shall have the right, at its election, to repay the
outstanding amount of the Term Loans, as a whole or in part, at any time without
penalty or premium; provided that any full or partial prepayment of the
outstanding amount of any Term Loan pursuant to this §3.3 may be made only on a
Principal Payment Date.  The Borrower shall give the Administrative Agent a no
later than 10:00 a.m., New York time, at least two (2) Business Days’ prior
written notice of any proposed prepayment pursuant to this §3.3 specifying the
proposed date of prepayment of relevant Term Loans and the principal amount to
be prepaid.  Each such partial prepayment of the applicable Term Loans shall be
in a principal amount of at least $___________, and shall be accompanied by the
payment of accrued interest on the principal prepaid to the date of prepayment. 
Each partial prepayment shall be allocated among the applicable Lenders, in
proportion, as nearly as practicable, to the respective unpaid principal amount
of each Lender’s applicable Term Loans, with adjustments to the extent
practicable to equalize any prior repayments not exactly in proportion.  For the
avoidance of doubt, no prepayment of any portion of the Principal Balances of
the Term Loans pursuant to this §3.3 may be reborrowed by the Borrower.


3.3.2.     In connection with any prepayment of principal of a Term Loan
pursuant to this Section 3.3.2, the Borrower shall also pay the Administrative
Agent, for the account of the Lenders, (A) interest accrued to the date of
prepayment with respect to the principal amount being prepaid, (B) any Breakage
Loss and (C) any other costs incurred by the Lenders in connection therewith in
accordance with §5.12.2.  If there is an Interest Rate Hedge Breakage Gain,
Administrative Agent, on behalf of the Lenders shall make the payment required
by Section 5.12.2, and the Lenders shall reimburse the Administrative Agent for
the amount so-paid to Borrower.  Each such prepayment shall be applied to reduce
all remaining Scheduled Principal Payments and the Balloon Payment by a fraction
(stated as a percentage) the numerator of which is equal to the amount of such
prepayment and the denominator of which is the Aggregate Loan Principal Balance
(calculated after giving effect to the Scheduled Principal Payment paid on date
but prior to any reduction for such prepayment).


- 35 -

--------------------------------------------------------------------------------

4.          [RESERVED]


5.          CERTAIN GENERAL PROVISIONS


5.1.         Fees.  The Borrower agrees to pay the fees in the amounts and on
the terms and conditions set forth in the Fee Letter.


5.2.        Funds for Payments.


5.2.1.     Payments to Administrative Agent.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Commitment Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.


5.2.2.     Taxes.


(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.


(i)         Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.


- 36 -

--------------------------------------------------------------------------------

(ii)         If any Withholding Agent shall be required by the Code to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the applicable Withholding Agent
shall withhold or make such deductions as are determined by the Withholding
Agent in its good faith discretion to be required based upon the information and
documentation the Withholding Agent has received pursuant to subsection (e)
below, (B) the applicable Withholding Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this §5.2.2) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.


(iii)         If any Withholding Agent shall be required by any applicable Laws
other than the Code to withhold or deduct any Taxes from any payment, then (A)
such Withholding Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such
Withholding Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this §5.2.2) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)          Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)          Tax Indemnifications.


(i)          Each of the Loan Parties shall, and does hereby, severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this §5.2.2) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability and an explanation of the calculation of such
amount delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.  Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to §5.2.2(c)(ii)
below.


- 37 -

--------------------------------------------------------------------------------

(ii)          Each Lender shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within ten (10) days after demand therefor, (x)
the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of §15.1.4 relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).


(d)          Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this §5.2.2, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


- 38 -

--------------------------------------------------------------------------------

(e)          Status of Lenders; Tax Documentation.


(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in §5.2.2(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,


(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:


(I)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN‑E (or
W‑8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W‑8BEN‑E (or W‑8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


- 39 -

--------------------------------------------------------------------------------

(II)        executed originals of IRS Form W‑8ECI;


(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G‑1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrowers within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W‑8BEN‑E ( or W‑8BEN, as applicable); or


(IV)      to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN‑E
(or W‑8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G‑2 or Exhibit G‑3, IRS Form W‑9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G‑4 on behalf of each such direct and indirect partner; any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made; and


- 40 -

--------------------------------------------------------------------------------

(C)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


(iii)       Each Lender agrees that if any form or certification it previously
delivered pursuant to this §5.2.2 expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Borrowers and the Administrative Agent in writing of its legal inability to do
so.


(f)          Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this §5.2.2, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by a Loan Party under this §5.2.2 with respect to
the Taxes giving rise to such refund), net of all out‑of‑pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection to the extent such payment would place the
Recipient in a less favorable net after‑Tax position than such Recipient would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This subsection shall not be construed to
require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.


- 41 -

--------------------------------------------------------------------------------

(g)         Survival.  Each party’s obligations under this §5.2.2 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.


5.3.        Computations.  All computations of interest for Fixed Rate Loans
shall be made on the basis of a year of 360 days consisting of twelve (12)
months consisting of thirty (30) days.  All other computations of fees and
interest shall be made on the basis of a 360‑day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365‑day year).


5.4.        [RESERVED].


5.5.        [RESERVED].


5.6.        Additional Costs, Etc.  If any Change in Law shall:


(a)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by §5.10);


(b)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(c)          impose on any Lender or the Administrative Agent any other
condition, cost or expense affecting this Credit Agreement, the other Loan
Documents or the Term Loans


and the result of any of the foregoing is to increase the cost to such Lender of
making, converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender, for
such additional costs incurred or reduction suffered.


5.7.        Capital Adequacy.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrowers will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered but only in an amount equal to such reduction and to the
extent that such reduction is not otherwise reflected in the Fixed Rate.  Each
Lender shall allocate such cost increase among its customers in good faith and
on an equitable basis.


- 42 -

--------------------------------------------------------------------------------

5.8.       Certificate.  A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in §5.6 or §5.7 and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender, the
amount shown as due on any such certificate within thirty (30) days after
receipt thereof.  Failure or reasonable delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Article 5 shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six‑month period referred
to above shall be extended to include the period of retroactive effect thereof).


5.9.        [RESERVED].


5.10.      Indemnity.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)          any continuation, conversion, payment or prepayment of any Loan on
a day other than a Principal Payment Date (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or


(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan on
the date or in the amount notified by the Borrowers;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.


5.11.       Mitigation Obligations; Replacement of Lenders.


(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under §§5.6 or 5.7, requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to §5.2.2, if any Lender gives a notice pursuant
to §5.5, or if any Lender requests payment of compensation pursuant to §5.10,
then at the request of the Borrowers such Lender shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to §§5.2.2, 5.6, 5.7 or 5.10, as the case may be, in the
future, or eliminate the need for the notice pursuant to §5.5, as applicable,
and (ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.


- 43 -

--------------------------------------------------------------------------------

(b)         Replacement of Lenders.  If any Lender requests compensation under
§§5.6 or 5.7, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to §5.2.2 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with §5.10(a),
the Borrower may replace such Lender in accordance with §14.7.


5.12.        Interest After Default.


5.12.1.   Overdue Amounts.  Overdue principal and (to the extent permitted by
applicable law) interest on the Term Loans and all other overdue amounts
(including, without limitation, any overdue Breakage Loss) payable hereunder or
under any of the other Loan Documents shall bear interest from the due date
compounded monthly and payable on demand at a rate per annum equal to two
percent (2%) above the Fixed Interest Rate until such amount shall be paid in
full (after as well as before judgment).  An amount shall be considered overdue
hereunder if not paid on the date fixed for payment herein or any accelerated
maturity thereof, regardless of any grace periods which may be permitted under
§§13.1(a) or (b) hereof.


5.12.2.   Amounts Not Overdue.  During the continuance of an Event of Default
the principal of the Term Loans shall, until such Event of Default has been
cured or remedied or such Event of Default has been waived by the Required
Lenders pursuant to §16.13, bear interest at a rate per annum equal to the
greater of (a) two percent (2%) above the rate of interest otherwise applicable
to the Term Loans, as the case may be, pursuant to §2.5 or (b) the rate of
interest applicable to overdue principal pursuant to §5.12.1.


5.13.       Breakage Loss and Interest Rate Hedge Breakage Gains.


5.13.1.   Upon the earlier of (x) the first Payment Date following the request
of a Lender and (y) acceleration of a Loan in accordance with the terms of this
Credit Agreement, the Borrower shall pay to such Lender, an amount equal to the
Breakage Loss incurred by or applicable to such Lender in connection with:


(i)          any mandatory or optional prepayment of a Loan made by the Borrower
for any reason, any obligation of the Borrower to repay a Loan upon acceleration
of such Loan, or any payment made on a date other than a Payment Date; or


- 44 -

--------------------------------------------------------------------------------

(ii)          any failure by the Borrower for any reason to borrow a Loan from
such Lender on the date for such borrowing specified in the relevant borrowing
notice; or


(iii)         any failure by the Borrower for any reason to borrow a Loan from
such Lender following the formal forward fixing of the interest rate for such
Loan.


5.13.2.   A Lender will pay any Interest Rate Hedge Break Gain to the Borrower
in connection with any event described in Section 5.12.1 (i) through (iii) on
the date of the corresponding principal payment by the Borrower to such Lender
by setting off any Interest Rate Hedge Break Gain applicable to such Lender and
due to Borrower against any payment of principal, interest or other amount due
to such Lender from the Borrower with each party’s obligations to make payments
in the amount of such offset being automatically satisfied and discharged.


5.14.       Survival.  All of the Borrower’s obligations under this §5 shall
survive termination of all Obligations hereunder, and resignation of the
Administrative Agent.


6.          COLLATERAL SECURITY AND GUARANTY


6.1.        Security of the Borrower.  All of the Obligations shall be secured
by a perfected first priority security interest (subject only to Permitted Liens
that are entitled to priority under applicable law) in all of the assets of the
Borrower constituting Collateral (which shall include, without limitation, the
Container Collateral and the MSC to the extent (but only to the extent) related
to the Container Collateral, and all products and proceeds thereof), whether now
owned or hereafter acquired, pursuant to the terms of, and as provided in, the
Security Documents.


6.2.        Guaranty of CAI.  All of the Obligations shall be guaranteed by CAI
pursuant to the terms of the Guaranty contained in §17.


6.3.        Additional Containers.  The Borrower may from time to time add
Containers to the Borrowing Base in order to remedy any deficiency in the
Borrowing Base; provided that at the time of each such addition:


6.3.1.     No Event of Default exists or will exist giving effect thereto;


6.3.2.     Such Container is subject to the MSC Lease on the date of such
addition and the representations set forth in §§7.33 and 7.34 are true and
correct on the date of which additional Containers are provided solely with
respect to the Containers added on such date and the MSC Lease solely as it
applies to such additional Containers;


6.3.3.     Such Container is of the same type of Container as was included in
the Container Collateral on the Closing Date; and


- 45 -

--------------------------------------------------------------------------------

6.3.4.     The Borrower shall have and delivered to the Administrative Agent a
Security Agreement Supplement with respect to such additional Container and
related assets.


The additional Container(s) shall become Container(s) subject to this Loan
Agreement and the Security Agreement and the security interest granted to the
Administrative Agent pursuant to the Security Documents.  Each Loan Party shall
take all actions that the Administrative Agent reasonably determines are
necessary or advisable to protect and perfect the Administrative Agent’s
security interest in the additional Container(s).


7.          REPRESENTATIONS AND WARRANTIES


Each of CAI (for itself and each of its Subsidiaries) and CAL (for itself)
represents and warrants to the Lenders and the Administrative Agent as follows:


7.1.         Corporate Authority.


7.1.1.     Incorporation; Good Standing.  Each of CAL and CAI and its respective
Subsidiaries (a) is a corporation (or similar business entity) duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation, (b) has all requisite corporate (or the equivalent
company) power to own its property and conduct its business as now conducted and
as presently contemplated, and (c) is in good standing as a foreign corporation
(or similar business entity) and is duly authorized to do business in each
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a Material Adverse Effect.


7.1.2.     Authorization.  The execution, delivery and performance of this
Credit Agreement and the other Loan Documents to which the Borrower, CAI or any
of its Subsidiaries are or are to become a party and the transactions
contemplated hereby and thereby (a) are within the corporate (or the equivalent
company) authority of such Person, (b) have been duly authorized by all
necessary corporate (or the equivalent company) proceedings, (c) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which the Borrower, CAI or any of its
Subsidiaries is subject or any judgment, order, writ, injunction, license or
permit applicable to the Borrower, CAI or any of its respective Subsidiaries and
(d) do not conflict with any provision of the Governing Documents of, or any
agreement or other instrument binding upon, the Borrower, CAI or any of its
respective Subsidiaries.


7.1.3.     Enforceability.  The execution and delivery of this Credit Agreement
and the other Loan Documents to which the Borrower, CAI or any of its
Subsidiaries is or is to become a party will result in valid and legally binding
obligations of such Person enforceable against it in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.


- 46 -

--------------------------------------------------------------------------------

7.2.       Governmental or Third Party Approvals.  The execution, delivery and
performance by the Borrower, CAI or any of its Subsidiaries of this Credit
Agreement and the other Loan Documents to which such Person is or is to become a
party and the transactions contemplated hereby and thereby do not require (x)
the approval or consent of, or filing with, any governmental agency or authority
other than those already obtained or (y) the approval or consent of, or filing
with, any party with whom the Borrower, CAI or any of its Subsidiaries have
entered into material agreements and/or instruments by which the Borrower, CAI,
any of its Subsidiaries or any of its respective properties may be bound, other
than those already obtained.


7.3.        Title to Properties; Leases.  Except as indicated on Schedule 7.3
hereto, CAI and its Subsidiaries own all of the assets reflected in the
consolidated balance sheet of CAI and its Subsidiaries as at the Balance Sheet
Date or acquired since that date (except property and assets sold or otherwise
disposed of in the ordinary course of business since that date), subject to no
Liens or other rights of others, except Permitted Liens.


7.4.         Financial Statements and Projections.


7.4.1.      Fiscal Year.  CAI and each of its Subsidiaries has a fiscal (or
financial) year which is the twelve months ending on December 31 of each
calendar year.


7.4.2.     Financial Statements.  There has been furnished to the Administrative
Agent a consolidated balance sheet of CAI and its Subsidiaries as at the Balance
Sheet Date, and a consolidated statement of income of CAI and its Subsidiaries
for the fiscal year then ended, certified by KPMG LLP, and management‑prepared
consolidated balance sheets and statements of income of CAI and its Subsidiaries
as at the end of each fiscal quarter after the Balance Sheet Date and prior to
the Closing Date.  Such balance sheets and statements of income have been
prepared in accordance with GAAP and fairly present the financial condition of
CAI and its Subsidiaries as at the close of business on the respective dates
thereof and the results of operations for the fiscal periods then ended;
provided that such balance sheet and statement of income remain subject to
normal year‑end adjustments and lack of footnotes and other presentation items. 
There are no contingent liabilities of the Borrower, CAI or any of its
Subsidiaries as of such date involving material amounts, known to the officers
of CAI, which were not disclosed in such balance sheets and the notes related
thereto.


7.4.3.     Projections.  As of the Closing Date, (a) the projections of the
annual operating budgets of CAI and its Subsidiaries on a consolidated basis,
balance sheets and cash flow statements for the 2018 to 2022 fiscal years,
copies of which have been delivered to each Lender, are based upon reasonable
estimates and assumptions and reflect the reasonable estimates of CAI and its
Subsidiaries of the results of operations and other information projected
therein and (b) to the knowledge of CAI and its Subsidiaries, no facts exist
that (individually or in the aggregate) would result in any material change in
any of such projections.


7.5.        No Material Adverse Changes, etc.  Since the Balance Sheet Date
there has been no event or occurrence which has had or would result in a
Material Adverse Effect.  Since the Balance Sheet Date, none of the Borrower,
CAI or its Subsidiaries have made any Restricted Payment other than Restricted
Payments permitted under §9.4.


- 47 -

--------------------------------------------------------------------------------

7.6.        Franchises, Patents, Copyrights, etc.  The Borrower, CAI and each of
its Subsidiaries possesses all franchises, patents, copyrights, trademarks,
trade names, licenses and permits, and rights in respect of the foregoing,
adequate for the conduct of its business substantially as now conducted without
known conflict with any rights of others.


7.7.        Litigation.  Except as set forth in Schedule 7.7 hereto, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of CAI after due and diligent investigation, threatened or contemplated at law,
in equity or before any Governmental Authority, by or against CAI or any of its
Subsidiaries or against any of their properties or revenues, that (a) if
adversely determined, might, either in any case or in the aggregate, after
taking into account the merit of such actions, suits, proceedings, claims or
disputes, (i) have a Material Adverse Effect or (ii) materially impair the right
of CAI and its Subsidiaries, considered as a whole, to carry on business
substantially as now conducted by them, or result in any substantial liability
not adequately covered by insurance, or for which adequate reserves are not
maintained on the consolidated balance sheet of CAI and its Subsidiaries, or (b)
would question the validity of this Credit Agreement or any of the other Loan
Documents, or any action taken or to be taken pursuant hereto or thereto.


7.8.       No Materially Adverse Contracts, etc.  None of CAI nor any of its
Subsidiaries is subject to any Governing Document or other legal restriction, or
any judgment, decree, order, law, statute, rule or regulation that has or is
expected in the future to have a Material Adverse Effect.  None of the Borrower
nor any of its Subsidiaries is a party to any contract or agreement that has or
is expected, in the judgment of the Borrower’s officers, to have any Material
Adverse Effect.


7.9.       Compliance with Other Instruments, Laws, etc.  None of the Borrower
nor any of its Subsidiaries is in violation of any provision of its Governing
Documents, or any agreement or instrument to which it may be subject or by which
it or any of its properties may be bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that could result in the imposition of substantial penalties or have a Material
Adverse Effect.


7.10.      Tax Status.  CAI and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against CAI or any Subsidiary that would, if made, have a Material
Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is party to
any tax sharing agreement with any Person other than a Loan Party or a
Subsidiary.


7.11.       No Event of Default.  No Default or Event of Default has occurred
and is continuing.


- 48 -

--------------------------------------------------------------------------------

7.12.      Holding Company and Investment Company Acts.  Neither the Borrower
nor any of its Subsidiaries is a “holding company”, or a “subsidiary company” of
a “holding company”, or an “affiliate” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 2005; neither the Borrower
nor any of its Subsidiaries is subject to regulation as a “public utility” under
the Federal Power Act, as amended; nor is it an “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.


7.13.      Absence of Financing Statements, etc.  Except with respect to
Permitted Liens, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on any assets or property
of CAI or any of its Subsidiaries or any rights relating thereto.


7.14.      Perfection of Security Interest.  All filings, assignments, pledges
and deposits of documents or instruments have been made and all other actions
have been taken that are necessary or advisable, under the laws of Barbados and
the United States of America, to establish and perfect the Administrative
Agent’s security interest in the Collateral.  The Collateral and the
Administrative Agent’s rights with respect to the Collateral are not subject to
any setoff, claims, withholdings or other defenses.  The Borrower is the owner
of the Collateral owned by it free from any Lien, except for Permitted Liens.


7.15.      Certain Transactions.  Except for (i) arm’s length transactions
pursuant to which CAI or any of its Subsidiaries makes payments in the ordinary
course of business upon terms no less favorable than CAI or such Subsidiary
could obtain from third parties, (ii) transactions in connection with a
Permitted Securitization (and in compliance with the requirements applicable to
a Permitted Securitization) and except pursuant to the terms of the documents
described on Schedule 7.15 hereto, no Affiliate of the Borrower, CAI or any of
its Subsidiaries is presently a party to any transaction with the Borrower, CAI
or any of its Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
Affiliate or, to the knowledge of the Borrower and CAI, any corporation,
partnership, trust or other entity in which any such Affiliate has a substantial
interest or is an officer, director, trustee or partner.


7.16.      Employee Benefit Plans.


7.16.1.   General.  Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service, or such Pension Plan is entitled to
rely on an opinion or advisory letter issued by the Internal Revenue Service. To
the best knowledge of CAI, nothing has occurred that would adversely affect the
status of any such determination, opinion or advisory letter.


- 49 -

--------------------------------------------------------------------------------

7.16.2.   Claims, Actions or Lawsuits  There are no pending or, to the best
knowledge of CAI, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Employee Benefit Plan that could
reasonably be expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.


7.16.3.   ERISA Events.  (i) No ERISA Event has occurred, and neither CAI nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) CAI and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither CAI nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) neither CAI nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither CAI nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.


7.17.      Use of Proceeds.


7.17.1.   General.  The proceeds of the Term Loans shall be used to refinance
and/or purchase the Collateral Containers to be leased under the MSC Lease
including Indebtedness incurred under the Senior Revolving Credit Facility.


7.17.2.   Regulations U and X.  CAI and its Subsidiaries are not engaged and
will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.


7.18.       Environmental Compliance.


7.18.1.   Environmental Claims.  Each of the Borrower, CAI and each of its
respective Subsidiaries conducts in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof each
of the Borrower, CAI and its Subsidiaries has concluded, based on reasonable
inquiry, that such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.


- 50 -

--------------------------------------------------------------------------------

7.19.      Subsidiaries, etc.  Schedule 7.19(a) hereto:  (i) sets forth the only
Subsidiaries of the Borrower and CAI, including the jurisdiction of
incorporation/formation and principal place of business or registered office, as
the case may be, of each such Person; and (ii) describes which of such
Subsidiaries are Excluded Subsidiaries.  Except as set forth on Schedule 7.19(b)
hereto, none of the Borrower, CAI nor any of its respective Subsidiaries is
engaged in any joint venture or partnership with any other Person.


7.20.      Collection Accounts.  Schedule 7.20 designates each Collection
Account of the Borrower and all Manager Collection Accounts are subject to an
Account Control Agreement entered into in connection with the Intercreditor
Agreement.


7.21.      Disclosure.  None of this Credit Agreement or any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to the Borrower, CAI or any of its respective Subsidiaries
in the case of any document or information not furnished by either of them or
any of their Subsidiaries) necessary in order to make the statements herein or
therein not misleading; provided that, with respect to projected financial
information, each of the Borrower and CAI represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.  There is no fact known to the Borrower, CAI or any of its respective
Subsidiaries which has a Material Adverse Effect, or which is reasonably likely
in the future to have a Material Adverse Effect exclusive of effects resulting
from changes in general economic conditions, legal standards or regulatory
conditions.


7.22.      Benefits of Intercreditor Agreement.  This Credit Agreement is an
“Equipment Credit Agreement” as such term is used in the Intercreditor
Agreement.  The Administrative Agent and the Lenders are “Non‑Revolving
Lenders”, as such term is used in the Intercreditor Agreement.


7.23.       Solvency.  Both before and after giving effect to each incurrence of
Indebtedness hereunder, and the payment of all fees, costs and expenses payable
by the Borrower hereunder, each of the Borrower, CAI and each of its respective
Subsidiaries is Solvent.


7.24.      Insurance.  The Borrower, CAI or any of its respective Subsidiaries
maintain insurance and such insurance is in accordance with sound business
practices in accordance with industry standards and the terms of the Security
Documents.


7.25.      [Reserved].


7.26.      Foreign Assets Control Regulations, Etc.  None of the requesting or
borrowing of the Term Loans or the use of the proceeds of any thereof will
violate the Trading With the Enemy Act (50 U.S.C. §1 et seq., as amended) (the
“Trading With the Enemy Act”) or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107‑56)).  Furthermore, neither the Borrower, CAI nor any of its
respective Subsidiaries or other Affiliates that are controlled by the Borrower
or CAI (a) is or will become a “blocked person” as described in the Executive
Order, the Trading With the Enemy Act or the Foreign Assets Control Regulations
or (b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person”.


- 51 -

--------------------------------------------------------------------------------

7.27.      Taxpayer Identification Number.  The Borrower’s and the Guarantor’s
true and correct U.S. taxpayer identification number is set forth on Schedule
16.6.1.


7.28.      Updates to Certain Schedules.  The Borrower may from time to time
supplement any of Schedules 7.19(a), 7.20 or 16.6.1 as may be necessary for such
Schedules to be accurate and complete as of the date such supplements are
delivered and which supplement shall be certified by a Responsible Officer of
CAI and in a form reasonably satisfactory to the Administrative Agent.


7.29.      Sanctions.  Neither CAI, nor any of its Subsidiaries, nor, to the
knowledge of CAI and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is (i)
currently the subject of any Sanctions, (ii) included on OFAC’s List of
Specially Designated Nationals, Her Majesty’s Treasury’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority (iii) owned or controlled by,
or is acting on behalf of a target of Sanctions, (iv) to the best of the
Borrower’s knowledge, after due care and inquiry, no Borrower, parent, affiliate
or subsidiary of the Borrower or guarantor is under investigation for an alleged
breach of Sanction(s) by a governmental authority that enforces Sanction(s), or
(v) located, organized or resident in a Designated Jurisdiction.  The Borrower
and their Subsidiaries has instituted, maintains and complies with policies,
procedures and controls reasonably designed to assure compliance with Sanctions.


7.30.     Anti‑Corruption and Anti-Money Laundering Laws.  The Borrower and
their Subsidiaries have (i) conducted their businesses in compliance with
applicable Anti-Money Laundering Laws and anti‑corruption laws, including the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti‑corruption legislation in other jurisdictions in which
the Borrower and their Subsidiaries conduct business and (ii) instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.


7.31.      Use of Plan Assets. The Borrower represent and warrant, as of the
Sixth Amendment Closing Date and throughout the term of this Agreement, that no
Borrower is using “plan assets” (within the meaning of 29 CFR § 2510.3‑101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Commitments.


7.32.      EEA Financial Institutions.  Neither the Borrower nor CAI is an EEA
Financial Institution.


7.33.      MSC Lease.


- 52 -

--------------------------------------------------------------------------------

7.33.1.   Copy of MSC Lease.  A true, complete and correct copy of the MSC Lease
is attached as Schedule ____ hereto.  The MSC is in full force and effect as of
the Closing Date.


7.33.2.   No Default.  No event of default has occurred and is continuing under
the MSC Lease on the Closing Date.


7.33.3.   No Lien.  The MSC Lease and the proceeds of each of the foregoing are
subject to no other Liens other than those Permitted Liens that are permitted
pursuant to §§9.2.1 (v), (ix) or (x).


7.33.4.   No Consent.  The rights of the Borrower under the MSC Lease are
assignable without the consent of, or notice to MSC except for such consents
that have been obtained or notices given.


7.34.       Container Collateral.


7.34.1.   List of Container Collateral.  Each of Containers listed on Schedule 2
hereto are subject to the MSC Lease on the Closing Date and have been accepted
by MSC under the MSC Lease.


7.34.2.   Perfection.  Each Container in the Container Collateral is subject to
a first priority (subject only to Permitted Liens) fully perfected security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties in Barbados and in all jurisdictions within the United States of America
where filing financing statements in accordance with the Uniform Commercial Code
is necessary to perfect the Administrative Agent’s security interest in such
Container under applicable law in the United States of America and Barbados,


7.34.3.   No Liens.  Each Container in the Container Collateral is subject to no
Liens arising by, through or under the Borrower or, to the best of the
Borrower’s knowledge, any other Person except Permitted Liens that are permitted
pursuant to §§9.2.1 (v), (ix) and (x).


7.34.4.   Serviceable Condition.  To the best of the Borrower’s knowledge, each
Container in the Container Collateral is in a serviceable condition in the
normal course of business.


7.34.5.   No Event of Loss.  To the best of the Borrower’s knowledge, each
Container in the Container Collateral has not suffered an Event of Loss.


7.34.6.   Generator Set.  No Container in the Container Collateral is a
generator set.


8.          AFFIRMATIVE COVENANTS


Each of CAI and CAL (as to itself and their respective Subsidiaries) and the
Borrower (as to itself) covenants and agrees that, so long as any Term Loan is
outstanding or any Lender has any obligation to make any Term Loans:


- 53 -

--------------------------------------------------------------------------------

8.1.       Punctual Payment.  The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Term Loans, the fees and all other
amounts (including, without limitation, Breakage Loss) provided for in this
Credit Agreement and the other Loan Documents to which the Borrower or any of
its Subsidiaries is a party, all in accordance with the terms of this Credit
Agreement and such other Loan Documents.


8.2.        Maintenance of Office.  CAI will maintain its chief executive office
in San Francisco, California, the Borrower will maintain its chief executive
office in Suite 102, Corporate Center, Bush Hill Bay Street, Saint Michael,
Barbados or, in each case, at such other place in the United States of America
(with respect to CAI) or Barbados (with respect to the Borrower) as the Borrower
shall designate upon thirty days’ prior written notice to the Administrative
Agent, where notices, presentations and demands to or upon the Borrower in
respect of the Loan Documents to which the Borrower is a party may be given or
made.  In the event that CAI moves its chief executive office to another
location within the State of California, thirty days’ prior telephonic notice to
the Administrative Agent shall be sufficient provided that such telephonic
notice shall be followed by a written notice to the Administrative Agent
confirming the move.


8.3.        Records and Accounts.


(a)         CAI and CAL will (i) keep, and cause each of its respective
Subsidiaries to keep, true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP, (ii)
maintain adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of its properties and the
properties of its Subsidiaries, contingencies, and other reserves, and (iii) at
all times engage KPMG LLP (or independent certified public accountants
satisfactory to the Administrative Agent) as the independent certified public
accountants of CAI and its Subsidiaries and will not permit more than thirty
(30) days to elapse between the cessation of such firm’s (or any successor
firm’s) engagement as the independent certified public accountants of CAI and
its Subsidiaries and the appointment in such capacity of a successor firm as
shall be reasonably satisfactory to the Administrative Agent.


(b)          From time to time upon the request of the Administrative Agent, the
Borrower shall deliver to the Administrative Agent a list of the names,
addresses, face value, and dates of invoices for each debtor obligated on
account receivables constituting Collateral.  The Borrower shall provide to the
Administrative Agent upon request copies of leases to which any portion of the
Collateral is subject.


8.4.         Financial Statements, Certificates and Information.  The Borrower
will deliver each of the Lenders):


(a)         as soon as practicable, but in any event not later than one hundred
twenty (120) days after the end of each fiscal year of CAI, the consolidated
balance sheet of CAI and its Subsidiaries as at the end of such year, and the
related consolidated statement of income and consolidated statement of cash flow
for such year, each setting forth in comparative form the figures for the
previous fiscal year and all such consolidated statements to be in reasonable
detail, prepared in accordance with GAAP, and certified, without qualification
and without an expression of uncertainty as to the ability of CAI, or any of its
Subsidiaries to continue as going concerns, by KPMG LLP or by other independent
certified public accountants reasonably satisfactory to the Administrative
Agent;


- 54 -

--------------------------------------------------------------------------------

(b)         as soon as practicable, but in any event not later than forty‑five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of CAI and its Subsidiaries, copies of the unaudited consolidated
balance sheet of CAI and its Subsidiaries as at the end of such quarter, and the
related consolidated statement of income and consolidated statement of cash flow
for the portion of the fiscal year of CAI and its Subsidiaries then elapsed, all
in reasonable detail and prepared in accordance with GAAP, together with a
certification by the principal financial or accounting officer of CAI and the
Borrower that the information contained in such financial statements fairly
presents the financial position of CAI and its Subsidiaries on the date thereof
(subject to year‑end adjustments);


(c)         simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement certified by the
principal financial or accounting officer of CAI in substantially the form of
Exhibit D hereto (a “Compliance Certificate”) and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in §10
and (if applicable) reconciliations to reflect changes in GAAP since the Balance
Sheet Date;


(d)        (i) contemporaneously with the filing or mailing thereof, copies of
all material of a financial nature filed with the Securities and Exchange
Commission or with any national securities exchange or sent to the stockholders
of CAI or its Subsidiaries and (ii) promptly, and in any event within five (5)
Business Days after receipt thereof by CAI or any of its Subsidiaries, copies of
each notice or other correspondence received from the Securities and Exchange
Commission or any national securities exchange concerning any investigation or
possible investigation or other inquiry by such agency regarding any financial
or other operational results of CAI or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect;


(e)          simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above and, on each Principal Payment
Date, a Borrowing Base Report setting forth the Borrowing Base as of the end of
the immediately preceding calendar month, a listing of all Containers previously
included in the Borrowing Base that has been subject to an Event of Loss and a
calculation of any Required Principal Amount pursuant to §3.2.1 hereof;


(f)          simultaneously with the delivery of the items referred to in
subsections (a) and (b) above, a report listing the aggregate number of
Containers owned, rented, leased or managed by the Borrower and its
Subsidiaries, together with monthly utilization rate and per diem rental rate
information with respect to the Containers in form and detail satisfactory to
the Administrative Agent; and


(g)          from time to time such other financial data and information
(including, without limitation, accountants’ management letters and
consolidating financial statements of CAI and its Subsidiaries) as the
Administrative Agent or any Lender may reasonably request.


- 55 -

--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower or any of its Subsidiaries hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Debtdomain.com or another similar electronic system (the “Platform”) and (b)
certain of the Lenders may be “public‑side” Lenders (i.e., Lenders that do not
wish to receive material non‑public information with respect to the Borrower or
their securities) (each, a “Public Lender”).  The Borrower hereby agrees that so
long as the Borrower is the issuer of any outstanding debt or equity securities
that are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat the Borrower Materials as not
containing any material non‑public information with respect to the Borrower or
its securities for purposes of United States Federal Securities Laws and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in §16.4); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat the Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”  Notwithstanding the foregoing or
anything to the contrary contained herein, Borrower shall not be under any
obligation to mark the Borrower Materials “PUBLIC.”


8.5.        Notices.


8.5.1.     Defaults.  The Borrower will promptly notify the Administrative Agent
in writing of the occurrence of any Default or Event of Default, together with a
reasonably detailed description thereof, and the actions the Borrower proposes
to take with respect thereto.  If any Person shall give any notice or take any
other action in respect of a claimed default (whether or not constituting an
Event of Default) under this Credit Agreement or any other note, evidence of
indebtedness, indenture or other obligation in excess of $5,000,000 in principal
amount to which or with respect to which CAI or its Subsidiaries is a party or
obligor, whether as principal, guarantor, surety or otherwise, the Borrower
shall forthwith give written notice thereof to the Administrative Agent (and the
Administrative Agent shall promptly provide copies to each Lender), describing
the notice or action and the nature of the claimed default.


8.5.2.     Environmental Events.  The Borrower will promptly give notice to the
Administrative Agent and each of the Lenders (a) of any violation of any
Environmental Law that CAI or its Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any Governmental Authority required
under any applicable Environmental Law or permit and (b) upon becoming aware of
any inquiry, proceeding, investigation, or other action, including receipt of a
written notice of potential environmental liability, of any Governmental
Authority that could have a Material Adverse Effect.


- 56 -

--------------------------------------------------------------------------------

8.5.3.    Notification of Claim against Collateral.  The Borrower will,
immediately upon becoming aware thereof, notify the Administrative Agent and
each of the Lenders in writing of any material setoff, claims (including, with
respect to environmental claims), withholdings or other defenses to which any of
the Collateral, or the Administrative Agent’s rights with respect to the
Collateral, are subject.


8.5.4     Notice of Litigation and Judgments.  CAI will, and will cause each of
its Subsidiaries to, give notice to the Administrative Agent and each of the
Lenders in writing within fifteen (15) days of becoming aware of any litigation
or proceedings threatened in writing or any pending litigation and proceedings
affecting CAI or any of its Subsidiaries or to which CAI or any of its
Subsidiaries is or becomes a party involving an uninsured claim against CAI or
any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect on CAI or any of its Subsidiaries and stating the nature and
status of such litigation or proceedings.  CAI will, and will cause each of its
Subsidiaries to, give notice to the Administrative Agent and each of the
Lenders, in writing, in form and detail satisfactory to the Administrative
Agent, within ten (10) days of any judgment not covered by insurance, final or
otherwise, against CAI or any of its Subsidiaries in an amount in excess of
$5,000,000.


8.5.5.     Notice of ERISA Event.  CAI will, and will cause each of its
Subsidiaries to, give prompt notice to the Administrative Agent and each of the
Lenders in writing upon the occurrence of any ERISA Event.


8.6.        Legal Existence; Maintenance of Properties.  The Borrower and CAI
will do or cause to be done all things necessary to preserve and keep in full
force and effect its legal existence, rights and franchises, and those of its
Subsidiaries and will not, and will not cause or permit any of its Subsidiaries
to, without providing the Administrative Agent with at least ten (10) Business
Days written notice and the Administrative Agent having filed all necessary
Uniform Commercial Code financing statements and taking such other actions in
order to maintain the perfection of its Liens in all relevant jurisdictions,
convert to a limited liability company or a limited liability partnership. The
Borrower and CAI (i) will use commercially reasonable efforts to cause all of
its properties and those of its Subsidiaries used or useful in the conduct of
their business or the business of its Subsidiaries to be maintained and kept in
good condition, repair and working order (reasonable wear and tear excepted) and
supplied with all necessary equipment, (ii) will cause to be made all necessary
repairs, renewals, replacements, betterments and improvements thereof, all as in
the judgment of the Borrower and CAI may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times, and (iii) will, and will cause each of its Subsidiaries to,
continue to engage primarily in the businesses now conducted by them and in
related businesses; provided that nothing in this §8.6 shall prevent the
Borrower or CAI from discontinuing the operation and maintenance of any of its
properties or any of those of its Subsidiaries if such discontinuance is, in the
judgment of the Borrower or CAI, desirable in the conduct of its or such
Subsidiary’s business and that do not in the aggregate have a Material Adverse
Effect.


- 57 -

--------------------------------------------------------------------------------

8.7.       Insurance.  CAI will, and will cause each of its Subsidiaries to,
maintain insurance with respect to its properties and business against such
casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent and in accordance with the terms of the
Security Agreement.


8.8.        Taxes.  CAI will, and will cause each of its Subsidiaries to, duly
pay and discharge, or cause to be paid and discharged, before the same shall
become overdue, all Taxes, assessments and other governmental charges imposed
upon it and its Real Estate, sales and activities, or any part thereof, or upon
the income or profits therefrom, as well as all claims for labor, materials, or
supplies that if unpaid might by law become a Lien or charge upon any of its
property; provided that any such tax, assessment, charge, levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and if CAI or such Subsidiary shall have set
aside on its books adequate reserves with respect thereto; and provided,
further, that CAI and each of its Subsidiaries will pay all such Taxes,
assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any Lien that may have attached as security therefor.


8.9.         Inspection of Properties and Books, etc.


8.9.1 .    General.  Subject to §16.4, the Borrower shall permit the Lenders,
through the Administrative Agent or any of the Lenders’ other designated
representatives upon reasonable advance notice and at reasonable time during
normal business hours, to visit and inspect any of the properties of CAI or any
of its Subsidiaries, to examine the books of account of the Borrower, CAI and
its Subsidiaries (and to make copies thereof and extracts therefrom), to examine
information systems and operational support systems relating to the
administration and management of the Collateral and to discuss the affairs,
finances and accounts of the Borrower, CAI and its Subsidiaries with, and to be
advised as to the same by, its and their officers, and to conduct examinations
and verifications (whether by internal commercial finance examiners or
independent auditors) of all components included in the Borrowing Base, all at
such reasonable times and intervals as the Administrative Agent or any Lender
may reasonably request; provided that any such visit and inspection shall be at
the expense of the Borrower not more than one time in any calendar year unless a
Default or Event of Default is continuing (during which period any and all such
visits and inspections shall be at the expense of the Borrower).


8.9.2.    Collateral Reports.  No more frequently than once during each calendar
year, or more frequently as determined by the Administrative Agent if an Event
of Default shall have occurred and be continuing, upon the request of the
Administrative Agent, the Borrower will obtain and deliver to the Administrative
Agent, or, if the Administrative Agent so elects, will cooperate with the
Administrative Agent in the Administrative Agent’s obtaining, a report of an
independent collateral auditor satisfactory to the Administrative Agent (which
may be affiliated with one of the Lenders) with respect to the Containers,
Direct Finance Lease Receivables and/or the other components included in the
Borrowing Base, which report shall indicate whether or not the information set
forth in the Borrowing Base Report most recently delivered is accurate and
complete in all material respects based upon a review by such auditors of the
Direct Finance Lease Receivables (including verification with respect to the
amount, aging, identity and credit of the respective account debtors and the
billing practices of the Borrower or any applicable Subsidiary) and Containers
(including verification as to the value, location and respective types). 
Collateral value reports shall be conducted and made at the expense of the
Borrower not more than one time in any calendar year unless a Default or Event
of Default is continuing (during which period any and all such collateral value
reports shall be at the expense of the Borrower).


- 58 -

--------------------------------------------------------------------------------

8.9.3.    Communications with Accountants.  Each Borrower authorizes the
Administrative Agent and, if accompanied by the Administrative Agent, the
Lenders to communicate directly with such Borrower’s independent certified
public accountants regarding the financial statements delivered pursuant to §8.4
and, in connection therewith, authorizes such accountants to disclose to the
Administrative Agent and the Lenders any and all financial statements and other
supporting financial documents and schedules including copies of any management
letter with respect to the business, financial condition and other affairs of
CAI or any of its Subsidiaries.


8.10.      Compliance with Laws, Contracts, Licenses, and Permits.  The Borrower
and CAI will, and will cause each of its respective Subsidiaries to, comply (a)
in all material respects with the applicable laws and regulations wherever its
business is conducted, including all Environmental Laws, (b) with the provisions
of its Governing Documents, (c) with all agreements and instruments by which it
or any of its properties may be bound and (d) with all applicable decrees,
orders, and judgments.  If any authorization, consent, approval, permit or
license from any officer, agency or instrumentality of any government shall
become necessary or required in order that the Borrower, CAI or any of its
Subsidiaries may fulfill any of its obligations hereunder or under any of the
other Loan Documents to which CAI or such Subsidiary is a party, the Borrower
and CAI will, or (as the case may be) will cause such Subsidiary to, immediately
take or cause to be taken all reasonable steps within the power of the Borrower,
CAI or such Subsidiary to obtain such authorization, consent, approval, permit
or license and furnish the Administrative Agent and the Lenders with evidence
thereof.


8.11.      [RESERVED].


8.12.      Use of Proceeds.  The Borrower will use the proceeds of the Term
Loans solely for the purposes set forth in §7.17.1.


8.13.      Manager Collection Accounts; Collection Account.  The Borrower will
comply with its obligations set forth in the Intercreditor Agreement with
respect to the Manager Collection Accounts (as such term is defined in the
Intercreditor Agreement), and any changes in the Manager Collection Accounts
shall be subject to the approval of the Required Lenders.  At the request of the
Administrative Agent or the Required Lenders following the occurrence of an
Event of Default, the Borrower will establish a bank account with the
Administrative Agent or other institution satisfactory to the Required Lenders
to receive all amounts related to the Collateral that have been allocated to
this Credit Agreement in accordance with the terms of the Intercreditor
Agreement. .


8.14.     [RESERVED].


- 59 -

--------------------------------------------------------------------------------

8.15.      [RESERVED].


8.16.     Intellectual Property; Operations Support Systems. The Borrower and
the Guarantor shall at all times own or otherwise have rights to use all IP
Rights that are reasonably necessary for the operation of their respective
businesses and the management and administration of all of the Collateral,
without conflict with the rights of any other Person.  The Borrower and the
Guarantor shall at all times own and/or have rights to use and maintain in good
operating condition information systems and operational support systems that are
reasonably necessary for the operation of its respective businesses and the
management and administration of all of the Collateral.  The Borrower and the
Guarantor shall comply with their respective obligations under the Use and
Access Agreement.


8.17.      Further Assurances.  CAI will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents


8.18.     Anti‑Corruption Laws and Anti-Money Laundering Laws.  The Borrower and
their Subsidiaries shall (i) conduct their businesses in compliance with
Anti-Money Laundering Laws and the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, and other similar Anti-Money Laundering Laws
and anti‑corruption legislation in other jurisdictions and (ii) maintain
policies and procedures designed to promote and achieve compliance with such
laws.


9.          CERTAIN NEGATIVE COVENANTS


Each of CAI (as to itself and its Subsidiaries) and the Borrower (as to itself)
covenants and agrees that, so long as any Term Loan is outstanding or any Lender
has any obligation to make any Term Loans:


9.1.         Restrictions on Indebtedness.  CAI will not, and will not permit
any of its Subsidiaries to, create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:


(a)          Indebtedness to the Lenders and the Administrative Agent arising
under any of the Loan Documents;


(b)          Indebtedness in respect of taxes, assessments, governmental charges
or levies and claims for labor, materials and supplies to the extent that
payment therefor shall not at the time be required to be made in accordance with
the provisions of §8.8;


(c)          Indebtedness in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Borrower or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;


- 60 -

--------------------------------------------------------------------------------

(d)          endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;


(e)          Indebtedness (in addition to similar Indebtedness permitted under
clause (h) hereof) incurred in connection with the acquisition or lease after
the Closing Date of any real or personal property by the Borrower or such
Subsidiary or under any Capitalized Leases, provided that (i) the aggregate
principal amount of such Indebtedness of CAI and its Subsidiaries for non‑income
producing properties shall not exceed $20,000,000 outstanding at any one time,
(ii) such Indebtedness secured by income producing properties complies with the
provisions of clause (l) hereof and (iii) the principal amount of such
Indebtedness secured by or relating to the lease of any particular property
shall not exceed 100% of the purchase price of such property;


(f)          Indebtedness existing on the Closing Date and listed and described
on Schedule 9.1 hereto;


(g)          any renewal or refinancing of any Indebtedness permitted under this
§9.1; provided that any such refinancing or renewal does not independently
violate any restriction, basket, limitation or other provision of this §9;


(h)        Indebtedness of CAI and its Subsidiaries consisting of short‑term
trade credit extended to CAI or such Subsidiary in the ordinary course of such
Person’s business in connection with the acquisition of Containers and other
equipment; provided that such Indebtedness shall not be in existence for more
than 365 days after the occurrence of the transaction giving rise thereto;


(i)          Indebtedness in respect of Interest Rate Protection Agreements;


(j)          Indebtedness of a Subsidiary of the Borrower to the Borrower
consisting of Investments permitted by §9.3(e);


(k)          Indebtedness consisting of obligations (contingent or otherwise) of
CAI or any Subsidiary existing or arising under any Swap Contract, provided that
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non‑defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;


(l)          other Indebtedness consisting of either:


(i)           Indebtedness that is unsecured;


(ii)          Indebtedness that is secured (other than CAI Rail Indebtedness);
provided that any such secured Indebtedness either: (x) is secured by assets
that are not commingled with the Collateral; (y) if secured by assets that are
commingled with the Collateral, is subject to the Intercreditor Agreement; or
(z) consists of Indebtedness of Excluded Subsidiaries;


- 61 -

--------------------------------------------------------------------------------

(iii)         CAI Rail Indebtedness, provided that such Indebtedness complies
with the provisions of §9.11; or


(iv)         other secured Indebtedness not to exceed $60,000,000 in the
aggregate;


provided that both before and immediately after any such Indebtedness described
in this clause (l) is incurred, no Default or Event of Default shall have
occurred and be continuing and, with respect to Indebtedness described in
§9.1(l)(i), §9.1(l)(ii), and §9.1(l)(iv), the proceeds of such Indebtedness are
used solely for (A) repayments of Term Loans pursuant to §3.3, (B) the
acquisition of assets and fees, costs and expenses incurred in connection with
the acquisition of assets or (C) for the refinancing of any such Indebtedness;


(m)        indebtedness incurred by a Securitization Entity in connection with a
Permitted Securitization; provided that the trustee (or other representative of
the lenders or investors in such transaction) in such Permitted Securitization
shall have joined the Intercreditor Agreement; and


(n)          unsecured Indebtedness incurred by CAI consisting of one or more
guaranties of CAI Rail Indebtedness.


9.2.         Restrictions on Liens.


9.2.1.     Permitted Liens.  CAI will not, and will not permit any of its
Subsidiaries to, (a) create or incur or suffer to be created or incurred or to
exist any Lien upon any of its property or assets of any character whether now
owned or hereafter acquired, or upon the income or profits therefrom; provided
that precautionary assignments on assets sold by the Loan Parties to Persons who
are not Affiliates of the Borrower (in each case, as permitted hereunder) and
subsequently managed by the Loan Parties shall not be considered a Lien upon the
property or assets of the Loan Parties; (b) transfer any of such property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement; (d)
suffer to exist for a period of more than thirty (30) days after the same shall
have been incurred any Indebtedness or claim or demand against it that if unpaid
might by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever over its general creditors; or (e) sell, assign, pledge or
otherwise transfer any “receivables” as defined in clause (g) of the definition
of the term “Indebtedness,” with or without recourse; provided that CAI or any
of its Subsidiaries may create or incur or suffer to be created or incurred or
to exist:


(i)           Liens in favor of CAI on all or part of the assets of Subsidiaries
of CAI (other than Collateral) securing Indebtedness owing by Subsidiaries of
CAI to CAI;


- 62 -

--------------------------------------------------------------------------------

(ii)          Liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or Liens on properties to secure claims for
labor, material or supplies in respect of obligations not overdue;


(iii)        deposits or pledges made in connection with, or to secure payment
of, workmen’s compensation, unemployment insurance, old age pensions or other
social security obligations other than any Lien imposed by ERISA;


(iv)         Liens on properties in respect of judgments or awards, the
Indebtedness with respect to which is permitted by §9.1(c);


(v)          Liens of carriers, warehousemen, mechanics and materialmen, and
other like Liens on properties, in existence less than 120 days from the date of
creation thereof in respect of obligations not overdue;


(vi)        encumbrances on Real Estate consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which CAI or a Subsidiary is a party, and other minor Liens, provided that
none of such Liens (A) covers any Container or Lease included in the Collateral,
or interferes materially with the use of the property affected in the ordinary
conduct of the business of CAI and its Subsidiaries, and (B) individually or in
the aggregate have a Material Adverse Effect;


(vii)        Liens existing on the Closing Date and listed on Schedule 9.2
hereto;


(viii)      purchase money security interests in or purchase money mortgages on
real or personal property acquired (in the case of purchase money security
interests) or leased (in the case of Capitalized Leases) after the Closing Date
to secure purchase money Indebtedness or Capitalized Leases of the type and
amount permitted by §9.1(f), which security interests or mortgages cover only
the real or personal property so acquired or leased and any proceeds thereof
(including, without limitation, leases, Accounts Receivable, instruments and
documents);


(ix)         Liens in favor of the Administrative Agent for the benefit of the
Secured Parties securing the Obligations;


(x)          Liens consisting of the interest of a lessee under any lease with
respect to Containers where the Borrower or a Guarantor is the lessor;


(xi)         Liens on the property listed on Schedule 9.2 hereto that are
granted to secure any refinancing or renewal of Indebtedness permitted under
§9.1, which refinancing or renewal is permitted under §9.1(g) hereof (subject to
all the provisos contained therein); provided that either (A)(1) such Liens
encumber the same property (and no additional assets or property of the
Borrower) as secured the Indebtedness that was so refinanced or renewed and (2)
the aggregate amount of Indebtedness secured by such property has not increased
as a result of such refinancing or renewal or (B) the Indebtedness secured by
such liens is permitted under §9.1(l);


- 63 -

--------------------------------------------------------------------------------

(xii)        interests of lessors in property leased to the Borrower or a
Subsidiary under §9.1(f);


(xiii)      other Liens on the assets of CAI and its Subsidiaries (other than
Collateral) securing Indebtedness permitted under §9.1(n) or under §9.1(o);
provided that such Liens do not encumber (x) any Collateral or (y) IP Rights and
information and operational support systems that are reasonably necessary for
the operation of its respective businesses or relating to the administration and
management of the assets included in the Borrowing Base; and


(xiv)       Liens incurred by a Securitization Entity on assets of such
Securitization Entity securing Indebtedness permitted under §9.1(m).


Other than those Liens specified in clause (v), (ix) and (x) above, none of such
Liens is permitted to encumber any Container or Lease included in the
calculation of the Borrowing Base.


9.2.2.     Restrictions on Upstream Limitations.  CAI will not, nor will it
permit any of its Subsidiaries to, enter into any agreement, contract or
arrangement (excluding the Senior Revolving Credit Facility) restricting the
ability of any Subsidiary of any Loan Party (other than CAI Rail or any Excluded
Subsidiary) to pay or make dividends or distributions in cash or kind to such
Loan Party (other than an agreement made by a Securitization Entity, CAI Rail,
an Excluded Subsidiary to make loans, advances or other payments of whatsoever
nature to such Loan Party, or to make transfers or distributions of all or any
part of its assets to such Loan Party, other than (i) restrictions on specific
assets which assets are the subject of purchase money security interests to the
extent permitted under §9.2.1, and (ii) customary anti‑assignment provisions
contained in leases and licensing agreements entered into by CAI or such
Subsidiary in the ordinary course of its business.


9.3.         Restrictions on Investments.  CAI will not, and will not permit any
of its Subsidiaries to, make or permit to exist or to remain outstanding any
Investment except Investments in:


(a)          marketable direct or guaranteed obligations of the United States of
America, European or Japan that mature within one (1) year from the date of
purchase by the Borrower;


(b)          demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States or Japanese banks having total assets in excess
of $1,000,000,000;


- 64 -

--------------------------------------------------------------------------------

(c)          securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of Japan, the laws of the
European Union or the United States of America or any state thereof that at the
time of purchase have been rated and the ratings for which are not less than “P
1” if rated by Moody’s, and not less than “A 1” if rated by S&P;


(d)          Investments existing on the date hereof and listed on Schedule 9.3
hereto;


(e)          (i) Investments by and between the Borrowers and the Guarantors,
(ii) Investments by any Subsidiary of CAI who is not a Borrower or a Guarantor
in any other Subsidiary of CAI who is not a Borrower or a Guarantor, (iii)
Investments consisting of guarantees of Indebtedness of CAI Rail permitted under
§9.1, and (iv) subject to §§8.15 and 8.18, Investments by the Borrower or any
Guarantor in any Subsidiary of CAI that is not a Borrower or a Guarantor
including, without limitation, an Excluded Subsidiary; provided that the
aggregate amount of such Investments under this clause (iv) does not exceed an
amount equal to the greater of (A) $60,000,000 and (B) 25% of Shareholders’
Equity at any time; provided further that both before and immediately after any
such Investment under this clause (iv), no Default or Event of Default shall
have occurred and be continuing;


(f)          Investments consisting of the Guaranty and the guaranty provided by
CAI pursuant to §17;


(g)          Investments consisting of advances to employees pursuant to the
Staff Loan Program, provided that the aggregate principal amount of loans
outstanding at any time under such program shall not exceed $1,500,000;


(h)          Investments by any Subsidiary of CAI who is not the Borrower or a
Guarantor;


(i)          other Investments not exceeding $50,000,000 in the aggregate
outstanding at any time; and


(j)          Investments by CAI or any Subsidiary of CAI in a Securitization
Entity in connection with a Permitted Securitization, provided that no
additional Investments shall be permitted in any Securitization Entity following
the occurrence of any event that would permit (i) the early termination of any
purchase or lending commitment thereunder, (ii) the commencement of amortization
thereof earlier than scheduled, or (iii) the acceleration of any repayment
obligations in respect thereof.


9.4.         Restricted Payments.  None of CAI nor the Borrower nor any of its
Subsidiaries will make any Restricted Payments except that, so long as no
Default or Event of Default then exists or would result from such payment, CAI
may make Distributions:


(a)         (i) if the Total Leverage Ratio, as of the date of such Distribution
on a pro forma basis after giving effect to such Distribution, is less than
3.00:1.00, without restriction, or (ii) if the Total Leverage Ratio, as of the
date of such Distribution after giving effect to such Distribution, is equal to
or greater than 3.00:1.00 and less than 3:50:1.00 (or, at any time that the
Total Leverage Ratio has been increased to 4:00:1.00 pursuant to §10.1, less
than 3.75:1.00), in an aggregate amount in any period of four fiscal quarters
not to exceed (x) 100% of Consolidated Net Income for the most recently ended
preceding period of four fiscal quarters of CAI, plus (y) the amount of net cash
proceeds from the issuance of common or preferred equity securities by CAI
during such four fiscal quarters, less (z) the amount (if any) of all previous
Distributions during such four fiscal quarters under §9.4(a) and §9.4(b); and


- 65 -

--------------------------------------------------------------------------------

(b)          notwithstanding the limitation in (a)(ii) above, in respect of
ordinary and regularly scheduled dividends in respect of CAI’s preferred Capital
Stock so long as the Borrower is in compliance with the financial covenants set
forth in §10.1 and §10.2 both before and after giving pro forma effect to the
payment of such dividends.


9.5.          Merger, Acquisitions and Consolidation; Disposition of Assets.


9.5.1.     Mergers and Acquisitions.  CAI will not, and will not permit any of
its Subsidiaries to, become a party to any merger or consolidation, or agree to
or effect any asset acquisition or stock acquisition (other than the acquisition
of assets in the ordinary course of business consistent with past practices)
except (a) the merger or consolidation of one or more of the Subsidiaries of CAI
with and into the Borrower, with the Borrower as the surviving entity, or with
and into a Subsidiary party to the Guaranty, with the Subsidiary party to the
Guaranty as the surviving entity, or the merger or consolidation of two or more
Subsidiaries of CAI so long as no such Subsidiary is the Borrower or a Guarantor
and (b) Permitted Acquisitions.


9.5.2.     Disposition of Assets.  CAI will not, and will not permit the
Borrower or any of its other Subsidiaries (other than CAI Rail or any Excluded
Subsidiary) to, become a party to or agree to or effect any disposition of
assets, other than (a) sales of assets by the Borrower or CAI to a
Securitization Entity in connection with a Permitted Securitization, and (b) the
disposition of assets in the ordinary course of business consistent with past
practices, provided that, in connection with any disposition of Containers and
Leases included in the Collateral, Borrower repays the Required Prepayment
Amount.


9.6.         [RESERVED].


9.7.        Compliance with Environmental Laws.  CAI will not, and will not
permit any of its Subsidiaries, except in compliance with applicable
Environmental Laws, to, (a) use any of the Real Estate or any portion thereof
for the handling, processing, storage or disposal of Hazardous Materials, (b)
cause or permit to be located on any of the Real Estate any underground tank or
other underground storage receptacle for Hazardous Materials, (c) generate any
Hazardous Materials on any of the Real Estate, (d) conduct any activity at any
Real Estate or use any Real Estate in any manner so as to cause a release (i.e.
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, disposing or dumping) or threatened release of
Hazardous Materials on, upon or into the Real Estate or (e) otherwise conduct
any activity at any Real Estate or use any Real Estate in any manner that would
violate any Environmental Law or bring such Real Estate in violation of any
Environmental Law, where such violation would reasonably be expected to have a
Material Adverse Effect.


- 66 -

--------------------------------------------------------------------------------

9.8.        Business Activities.  CAI will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly (whether through Subsidiaries or
otherwise) in any type of business other than the businesses of the ownership,
management, leasing, sale and other operation of transportation equipment,
transportation finance and logistics, and in businesses related to the
foregoing.


9.9.         Fiscal Year.  CAI will not, and will not permit any of its
Subsidiaries to, change the date of the end of its fiscal (or financial) year
from that set forth in §7.4.1.


9.10.     Transactions with Affiliates.  Except as otherwise permitted by the
terms of §7.15, CAI will not, and will not permit any of its Subsidiaries to,
engage in any transaction with any Affiliate (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such Affiliate or, to the knowledge of the Borrower, any
corporation, partnership, trust or other entity in which any such Affiliate has
a substantial interest or is an officer, director, trustee or partner, on terms
more favorable to such Person than would have been obtainable on an arm’s‑length
basis in the ordinary course of business.


In providing management and remarketing services with respect to the Containers
and the Leases included in the calculation of the Borrowing Base, CAI will not,
and will not permit any of its Subsidiaries, to discriminate against such
Containers and Leases in providing such management and remarketing services, and
will provide such services with the same skill and care with which it manages
all containers and leases included in its managed fleet.


9.11.      Commingling of Assets.  CAI will not, and will not permit any of its
Subsidiaries (other than CAI Rail) to, commingle any of their respective assets
(including, without limitation, any Collateral or other collections deposited or
held or required to be deposited or held in any Collection Accounts) with any
assets, revenues, funds, payments, collections, proceeds or any other amounts
received or held by CAI Rail or in respect of the operations of CAI Rail.


9.12.      Sanctions.  Guarantor will not, and will not permit any of its
Subsidiaries to, directly or indirectly, use the proceeds of any Loan, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity in any Designated Jurisdiction, that, at
the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, or otherwise) of Sanctions.


9.13.      Anti‑Corruption Laws and Anti-Money Laundering Laws.  The Borrowers
and their Subsidiaries shall not directly or indirectly use the proceeds of the
Loan for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti‑corruption legislation or Anti-Money Laundering Laws in other
jurisdictions.


- 67 -

--------------------------------------------------------------------------------

9.14.      Amendments and Modifications to MSC Lease.  None of CAL, CAI or any
of their respective Subsidiaries will consent to any amendment, modification or
waiver of the MSC Lease that would:


(a)          decrease the amount of any periodic rental or terminate value
payable by MSC or any other obligor under the MSC Lease on or prior to the
Maturity Date; or


(b)         without the consent of Administrative Agent, change the events of
default by MSC under the MSC Lease or remedies available to the lessor, in each
case, in a manner that decrease the rights or remedies of the lessor under the
MSC Lease; provided that temporary waivers of events of default in the ordinary
course of managing Borrower’s commercial relationship with its lessees shall not
be considered an amendment requiring the Administrative Agent’s consent; or


(c)          reasonably be expected to have a Material Adverse Effect.


9.15.      Ownership Interest in Securitization Entity.  In addition to any
restriction set forth in §§9.1 and 9.2, the Borrower shall not (i) sell,
transfer or otherwise dispose of the voting stock or capital stock of any
Securitization Entity owned by the Borrower, or (ii) create, incur, assume or
grant or suffer to exist, directly or indirectly, in favor of any Person any
Lien on the voting stock or capital stock of any Securitization Entity owned by
the Borrower.


10.          FINANCIAL COVENANTS


Guarantor covenants and agrees that, so long as any Term Loan is outstanding or
any Lender has any obligation to make any Term Loans:


10.1.     Maximum Total Leverage Ratio.  The Guarantor will not permit, at any
time, the Total Leverage Ratio to be more than 3.75:1.00, provided, that such
maximum ratio will be increased to 4.00:1:00 upon delivery by the Guarantor to
the Administrative Agent of an officer’s certificate confirming that all of the
Guarantor’s and their Subsidiaries’ material financing facilities that include
financial covenants, (excluding only the Senior Revolving Credit Facility and
other agreements containing clauses similar to this Section 10.1), including
without limitation the CAI Rail credit facilities and the existing credit
facilities of the Guarantor for which SunTrust Bank and ING Bank respectively,
act as administrative agent, have (or will, upon similar amendment of all other
credit facilities that contain covenants limiting Guarantor’s Leverage Ratio) a
maximum total leverage ratio of no less than 4.00:1.00, using definitions that
are either: (i) consistent with those herein; or (ii) to the extent not
consistent, less restrictive on the Guarantor than the definitions herein, and
acceptance by the Administrative Agent of such certificate.  In the event that
following such certification, any of the Guarantor or its Subsidiaries enters
into a material financing facility that includes a maximum total leverage ratio
of less than 4.00:1.00, based on definitions consistent with those herein, the
maximum Total Leverage Ratio under this §10.1 shall be reduced to 3.75:1.00.


10.2.      Minimum Fixed Charge Coverage Ratio.  The Guarantor will not permit,
as at the end of any Reference Period, the ratio of (a) Consolidated Operating
Cash Flow for such Reference Period to (b) Consolidated Total Debt Service for
such Reference Period to be less than 1.20:1.00.


- 68 -

--------------------------------------------------------------------------------

11.          CLOSING CONDITIONS


The obligations of the Lenders to enter into this Credit Agreement on the
Closing Date shall be subject to the satisfaction of the following conditions
precedent:


11.1.      Loan Documents etc.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to each of the
Lenders.  Each Lender shall have received a fully executed copy of each such
document.


11.2.      Certified Copies of Governing Documents.  The Administrative Agent
shall have received from the Borrower and the Guarantor a copy, certified by a
duly authorized officer of such Person to be true and complete on the Closing
Date, of each of its Governing Documents as in effect on such date of
certification.


11.3.      Corporate or Other Action.  All corporate (or other) action necessary
for the valid execution, delivery and performance by the Borrower and the
Guarantor of this Credit Agreement and the other Loan Documents to which it is
or is to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Lenders shall have been provided to the
Administrative Agent.


11.4.       Incumbency Certificate.  The Administrative Agent shall have
received from the Borrower and the Guarantor an incumbency certificate, dated as
of the Closing Date, signed by a duly authorized officer of the Borrower or the
Guarantor, and giving the name and bearing a specimen signature of each
individual who shall be authorized: (a) to sign, in the name and on behalf of
the Borrower or the Guarantor, each of the Loan Documents to which the Borrower
or the Guarantor is or is to become a party; (b) in the case of the Borrower, to
make Loan Requests and Conversion Requests; and (c) to give notices and to take
other action on its behalf under the Loan Documents.


11.5.      Validity of Liens.  The Security Documents shall be effective to
create in favor of the Administrative Agent a legal, valid and enforceable first
(except for Permitted Liens entitled to priority under applicable law) security
interest in and Lien upon the Collateral.  All filings, recordings, deliveries
of instruments and other actions necessary or desirable in the opinion of the
Administrative Agent to protect and preserve such security interests shall have
been duly effected.  The Administrative Agent shall have received evidence
thereof in form and substance satisfactory to the Administrative Agent.


11.6.      Asset List; Perfection Certificates and UCC Search Results.  The
Administrative Agent shall have received from the Borrower (i) copy of the MSC
Lease and (ii) a list of Container Collateral to be pledged as Collateral for
the Term Loan, and copies of all UCC financing statements, similar security
filings in any applicable jurisdiction and any other necessary documentation
required to evidence (A) the pledge to the Collateral Agent of, and (B) the
release of any existing Liens on, any such assets. The Administrative Agent
shall have received from the Borrower and the Guarantor completed and fully
executed Perfection Certificates and the results of Uniform Commercial Code
searches (and the equivalent thereof in all applicable foreign jurisdictions)
with respect to the Collateral, indicating no Liens other than Permitted Liens
and otherwise in form and substance satisfactory to the Administrative Agent.


- 69 -

--------------------------------------------------------------------------------

11.7.      Certificates of Insurance.  The Administrative Agent shall have
received (a) a certificate of insurance from an independent insurance broker
dated on or about the Closing Date, identifying insurers, types of insurance,
insurance limits, and policy terms, and otherwise describing the insurance
obtained in accordance with the provisions of the Security Agreement and (b)
certified copies of all policies evidencing such insurance (or certificates
therefor signed by the insurer or an agent authorized to bind the insurer).


11.8.      Borrowing Base Report.  The Administrative Agent shall have received
from the Borrower the initial Borrowing Base Report, dated as of the Closing
Date.


11.9.      Financial Condition.  The Administrative Agent shall have received
from the Borrower the financial statements and projections referred to in
§§7.4.2 and 7.4.3 and shall be satisfied that such financial statements fairly
represent the financial position of the Borrower as of the respective dates of
such financial statements.


11.10.    Opinions of Counsel.  Each of the Lenders and the Administrative Agent
shall have received a favorable legal opinion addressed to the Lenders and the
Administrative Agent, dated as of the Closing Date, in form and substance
satisfactory to the Lenders and the Administrative Agent, from (a) Perkins Coie
LLP, counsel to the Borrower and its Subsidiaries, (b) Clarke Gittens Farmer,
special Barbados counsel to CAL, and (c) any local counsel to the Borrower and
its Subsidiaries.


11.11.     Payment of Fees.  The Borrower shall have paid to the Lenders or the
Administrative Agent, as appropriate, the fees referred to in §5.1, together
with the reasonable fees, expenses and disbursements of the Administrative
Agent’s Special Counsel as of the Closing Date.


11.12.    No Material Adverse Change.  There shall not occurred a material
adverse change in (a) the business, assets, properties, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of CAI
or any of its Subsidiaries, taken as a whole, since December 31, 2017; and (b)
the facts and information represented to date to the Administrative Agent and
the Lenders.


11.13.    Commercial Financial Examination, Etc.  The Administrative Agent shall
have received, in form and substance reasonably satisfactory to the
Administrative Agent, a commercial finance examination of CAI and its
Subsidiaries, and any such additional appraisal reports or other reports or
certifications as the Administrative Agent may reasonably request.


Without limiting the generality of the provisions of § 12.4, for purposes of
determining compliance with the conditions specified in this §11, each Lender
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the Closing Date specifying its objection thereto.


- 70 -

--------------------------------------------------------------------------------

12.          CONDITIONS TO ALL BORROWINGS


The obligations of the Lenders to make any Term Loan on the Closing Date, shall
also be subject to the satisfaction of the following conditions precedent:


12.1.      Representations True; No Event of Default.  Each of the
representations and warranties of the Borrower, the Guarantor and its
Subsidiaries contained in this Credit Agreement, the other Loan Documents or in
any document or instrument delivered pursuant to or in connection with this
Credit Agreement shall be true as of the date as of which they were made and
shall also be true at and as of the time of the making of such Term Loan, with
the same effect as if made at and as of that time (except to the extent of
changes resulting from transactions contemplated or permitted by this Credit
Agreement and the other Loan Documents and changes occurring in the ordinary
course of business that singly or in the aggregate are not materially adverse,
and to the extent that such representations and warranties relate expressly to
an earlier date) and no Default or Event of Default shall have occurred and be
continuing or would result from the making of such Term Loan. The Administrative
Agent shall have received a certificate from each of the Borrower and the
Guarantor signed by an authorized officer of each such Person to such effect.


12.2.      No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make any Term Loan.


12.3.      Governmental Regulation.  Each Lender shall have received such
statements in substance and form reasonably satisfactory to such Lender as such
Lender shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System.


12.4.      Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and the Administrative
Agent’s Special Counsel, and the Lenders, the Administrative Agent and such
counsel shall have received all information and such counterpart originals or
certified or other copies of such documents as the Administrative Agent may
reasonably request.


12.5.      Borrowing Base Report.  The Administrative Agent shall have received
the Borrowing Base Report required to be delivered to the Administrative Agent
in accordance with §8.4(f).


12.6.      Borrowing Base Compliance.  Immediately before and after giving
effect to the requested Term Loan, the Aggregate Loan Principal Balance shall
not exceed the lesser of (i) the Total Commitment at such time and (ii) the
Borrowing Base at such time.


12.7.      Additional Security Documents.  The Administrative Agent shall have
received any additional Security Documents, or amendments or supplements to
existing Security Documents, necessary or desirable to perfect the security
interest of the Administrative Agent, on behalf of the Secured Parties, in any
Containers and/or Leases to be pledged as collateral for such Term Loan.


- 71 -

--------------------------------------------------------------------------------

13.          EVENTS OF DEFAULT; ACCELERATION; ETC


13.1.      Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:


(a)          the Borrower or the Guarantor shall fail to pay any principal of
the Term Loans (including any Required Prepayment Amount) when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment and, except
in the case of an acceleration of the maturity of the Term Loans, in which case
an Event of Default shall occur immediately, such failure shall continue for a
period of (1) thirty (30) days after the related Principal Payment Date in the
case of a Required Prepayment Amount or (2) five (5) days in all instances not
covered by clause (1);


(b)        the Borrower or the Guarantor shall fail to pay any interest on the
Term Loans, any fees or other sums due hereunder or under any of the other Loan
Documents, when the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment and, except in the case of an acceleration of the maturity of the
Term Loans, in which case an Event of Default shall occur immediately, such
failure shall continue for a period of five (5) days;


(c)         the Borrower or the Guarantor shall fail to comply with any of its
covenants contained in §§8.1, 8.2 (other than, with respect to CAI, moves within
the State of California or with respect to the Borrower, moves within Barbados),
8.4(e), 8.5, 8.9, 8.12, 9 or 10 or any of the covenants contained in any of the
Security Documents (provided, that this reference to covenants in the Security
Documents shall not abridge grace periods provided therein with respect to
certain Defaults also addressed in this Agreement) or (ii) any of its covenants
contained in §8.4 (except for clause (e) thereof) and such failure shall
continue unremedied for ten (10) days;


(d)         the Borrower, the Guarantor or any of its Subsidiaries shall fail to
perform any term, covenant or agreement contained herein or in any of the other
Loan Documents (other than those specified elsewhere in this §13.1) for fifteen
(15) days after written notice of such failure has been given to the Borrower by
the Administrative Agent;


(e)          any representation or warranty of the Borrower, the Guarantor or
any of its Subsidiaries in this Credit Agreement or any of the other Loan
Documents or in any other document or instrument delivered pursuant to or in
connection with this Credit Agreement shall prove to have been false, incorrect
or incomplete in any material respect upon the date when made or deemed to have
been made or repeated;


(f)          the Borrower, the Guarantor or any of its Subsidiaries shall (x)
fail to pay at maturity, or within any applicable period of grace, (i) any
obligation for borrowed money or credit received in an aggregate principal
amount in excess of $50,000,000, (ii) any obligation in respect of any
Capitalized Leases in an aggregate amount in excess of $50,000,000, (iii) any
obligation in respect of any operating leases with respect to which the present
value (calculated at a discount rate of nine percent (9%) per annum) of the
future obligations of the Borrower, the Guarantor and its Subsidiaries
thereunder exceeds $50,000,000, or (iv) any obligation under any documentation
of Indebtedness incurred in connection with a Permitted Securitization in an
aggregate amount in excess of $50,000,000 (including any “termination event”,
“event of termination” or any default or event of default thereunder), or (y)
fail to observe or perform any material term, covenant or agreement contained in
any agreement referenced in clauses (i) through (iii) above for such period of
time as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof, or any such holder or holders shall rescind or shall have
a right to rescind the purchase of any such obligations;


- 72 -

--------------------------------------------------------------------------------

(g)         (i) the Borrower, the Guarantor or any Material Subsidiary shall
make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of the Borrower , the Guarantor or such
Material Subsidiary or of any substantial part of the assets of the Borrower,
the Guarantor or such Material Subsidiary or shall commence any case or other
proceeding relating to the Borrower, the Guarantor or such Material Subsidiary
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or shall take any action to authorize or in furtherance of
any of the foregoing; or (ii) if any such petition or application shall be filed
or any such case or other proceeding shall be commenced against the Borrower,
the Guarantor or any Material Subsidiary and, with respect to this clause (ii)
only, (x) the Borrower, the Guarantor or such Material Subsidiary shall indicate
its approval thereof, consent thereto or acquiescence therein or (y) such
petition or application shall not have been dismissed within thirty (30) days
following the filing thereof;


(h)         a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Borrower, the Guarantor or any
Material Subsidiary bankrupt or insolvent, or approving a petition in any such
case or other proceeding, or a decree or order for relief is entered in respect
of the Borrower, the Guarantor or any Material Subsidiary in an involuntary case
under federal bankruptcy laws as now or hereafter constituted;


(i)         there shall remain in force, undischarged, unsatisfied and unstayed,
for more than thirty (30) days, whether or not consecutive, any final judgment
against the Borrower, the Guarantor or any of its Subsidiaries that, with other
outstanding final judgments, undischarged, against the Borrower or any of its
Subsidiaries exceeds in the aggregate $5,000,000 (or, upon receipt of an
officer’s certificate from the Guarantor that an equivalent amendment has been
made to the Senior Revolving Credit Agreement, $50,000,000);


(j)          [reserved];


- 73 -

--------------------------------------------------------------------------------

(k)         if any of the Loan Documents shall be cancelled, terminated, revoked
or rescinded or the Administrative Agent’s Liens in a substantial portion of the
Collateral shall cease to be perfected, or shall cease to have the priority
contemplated by the Security Documents, in each case otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Lenders, or any action at law, suit or in equity or
other legal proceeding to cancel, revoke or rescind any of the Loan Documents
shall be commenced by or on behalf of the Borrower, the Guarantor or any of its
Subsidiaries party thereto or any of their respective stockholders, or any court
or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof;


(l)          (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000
(or, upon receipt of an officer’s certificate from the Guarantor that an
equivalent amendment has been made to the Senior Revolving Credit Agreement,
$50,000,000), or (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $5,000,000 (or,
upon receipt of an officer’s certificate from the Guarantor that an equivalent
amendment has been made to the Senior Revolving Credit Agreement, $50,000,000);


(m)        the Borrower, the Guarantor or any Material Subsidiary shall be
enjoined, restrained or in any way prevented by the order of any Governmental
Authority from conducting any part of its business if such circumstance could
reasonably be expected to have a Material Adverse Effect, and such order shall
continue in effect for more than thirty (30) days;


(n)          there shall occur any material damage to, or loss, theft or
destruction of, any Collateral, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty, which in any such case causes, for more than fifteen (15) consecutive
days, the cessation or substantial curtailment of revenue producing activities
at any facility of the Borrower, the Guarantor or any of its Subsidiaries if
such event or circumstance is not covered by business interruption insurance and
would have a Material Adverse Effect;


(o)         there shall occur the loss, suspension or revocation of, or failure
to renew, any license or permit now held or hereafter acquired by the Borrower,
the Guarantor, or any of its Subsidiaries if such loss, suspension, revocation
or failure to renew would have a Material Adverse Effect;


(p)         the Borrower, the Guarantor or any of its Subsidiaries shall be
indicted for a state or federal crime, or any civil or criminal action shall
otherwise have been brought against the Borrower or any of its Subsidiaries, a
punishment for which in any such case could include the forfeiture of any assets
of the Borrower, the Guarantor or such Subsidiary included in the Borrowing Base
or any assets of the Borrower, the Guarantor or such Subsidiary not included in
the Borrowing Base but having a fair market value in excess of $5,000,000 (or,
upon receipt of an officer’s certificate from the Guarantor that an equivalent
amendment has been made to the Senior Revolving Credit Agreement, $50,000,000);
or


- 74 -

--------------------------------------------------------------------------------

(q)          a Change of Control shall occur;


then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts (including, without
limitation, any Breakage Loss) owing with respect to this Credit Agreement, the
Term Notes and the other Loan Documents to be, and all such amounts shall
thereupon forthwith become, immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; provided that in the event of any Event of Default
specified in § § 13.1(g) or 13.1(h), all such amounts (including, without
limitation, any Breakage Loss) shall become immediately due and payable,
automatically and without presentment, demand, protest or other any requirement
of notice of any kind from the Administrative Agent or any Lender, all of which
are hereby expressly waived by the Borrower.


13.2.      Termination of Commitments.  If any one or more of the Events of
Default specified in § 13.1(g) or § 13.1(h) shall occur, any unused portion of
the credit hereunder shall forthwith terminate and each of the Lenders shall be
relieved of all further obligations to make Term Loans to the Borrower. If any
other Event of Default shall have occurred and be continuing, the Administrative
Agent may and, upon the request of the Required Lenders, shall, by notice to the
Borrower, terminate the unused portion of the credit hereunder, and upon such
notice being given such unused portion of the credit hereunder shall terminate
immediately and each of the Lenders shall be relieved of all further obligations
to make Term Loans. No termination of the credit hereunder shall relieve the
Borrower or any of its Subsidiaries of any of the Obligations.


13.3.      Remedies.  If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:


(a)        declare the unpaid principal amount of all outstanding Term Loans,
all interest accrued and unpaid thereon, and all other amounts (including,
without limitation, any Breakage Loss) owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and


(b)          subject to the terms and conditions of the Intercreditor Agreement,
exercise on behalf of itself or the Lenders all rights and remedies available to
it, and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Term Loans and all
interest and other amounts (including, without limitation, any Breakage Loss) as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.


- 75 -

--------------------------------------------------------------------------------

13.4.      Distribution of Collateral Proceeds.  In the event that, following
the occurrence or during the continuance of any Default or Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any the Security Documents, or otherwise with
respect to the realization upon any of the Collateral, such monies shall be
distributed for application as follows:


(a)          First, to the payment of, or (as the case may be) the reimbursement
of the Administrative Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Credit Agreement or any of the
other Loan Documents or in respect of the Collateral or in support of any
provision of adequate indemnity to the Administrative Agent against any taxes or
liens which by law shall have, or may have, priority over the rights of the
Administrative Agent to such monies;


(b)          Second, to all other Obligations to be paid in the following order:
first, to the payment of interest and fees, second, to the payment of principal
of the Term Loans, third, to the payment of any Breakage Loss to each Lender,
and fourth, to other such Obligations in such order or preference as the
Required Lenders may determine; provided, however, that (i) distributions shall
be made (A) pari passu among Obligations with respect to the fees owing to the
Administrative Agent and all such Obligations, and (B) with respect to each type
of Obligation owing to the Lenders, such as interest, principal, fees and
expenses among the Lenders pro rata, and (ii) the Administrative Agent may in
its discretion make proper allowance to take into account any Obligations not
then due and payable;


(c)         Third, upon payment and satisfaction in full or other provisions for
payment in full satisfactory to the Lenders and the Administrative Agent of all
of the Obligations, to the payment of any obligations required to be paid
pursuant to §9‑608(a)(1)(C) or 9‑615(a)(3) of the Uniform Commercial Code of the
State of New York; and


(d)          Fourth, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.


14.          THE ADMINISTRATIVE AGENT


14.1.      Authorization.


(a)          Each of the Lenders hereby irrevocably appoints Wells Fargo Bank,
N.A. to act on its behalf as Administrative Agent hereunder and under the other
Loan Documents.  The Administrative Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Administrative Agent, together with such powers as are reasonably incident
thereto, including the authority, without the necessity of any notice to or
further consent of the Lenders, from time to time to take any action with
respect to any Collateral or the Security Documents which may be necessary to
perfect, maintain perfected or insure the priority of the security interest in
and liens upon the Collateral granted pursuant to the Security Documents
including, without limitation, executing a joinder to the Intercreditor
Agreement and exercising the rights of a “Non‑Revolving Lender” under the
Intercreditor Agreement, provided that no duties or responsibilities not
expressly assumed herein or therein shall be implied to have been assumed by the
Administrative Agent. The provisions of this § 14 are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any of
its Subsidiaries shall have rights as a third‑party beneficiary of any of such
provisions.


- 76 -

--------------------------------------------------------------------------------

(b)          The relationship between the Administrative Agent and each of the
Lenders is that of an independent contractor.  The use of the term
“Administrative Agent” is for convenience only and is used to describe, as a
form of convention, the independent contractual relationship between the
Administrative Agent and each of the Lenders.  Nothing contained in this Credit
Agreement nor the other Loan Documents shall be construed to create an agency,
trust or other fiduciary relationship between the Administrative Agent and any
of the Lenders.


(c)          As an independent contractor empowered by the Lenders to exercise
certain rights and perform certain duties and responsibilities hereunder and
under the other Loan Documents, the Administrative Agent is nevertheless a
“representative” of the Lenders, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the Lenders
and the Administrative Agent with respect to all collateral security and
guaranties contemplated by the Loan Documents.  Such actions include the
designation of the Administrative Agent as “secured party”, “mortgagee” or the
like on all financing statements, certificates of title and other documents and
instruments, whether recorded or otherwise, relating to the attachment,
perfection, priority or enforcement of any security interests, mortgages or
deeds of trust in collateral security intended to secure the payment or
performance of any of the Obligations, all for the benefit of the Lenders and
the Administrative Agent


14.2.      Employees and Administrative Agent.  The Administrative Agent may
exercise its powers and execute its duties by or through employees or sub‑agents
and shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under this Credit Agreement and the
other Loan Documents.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The Administrative Agent may utilize
the services of such Persons as the Administrative Agent in its sole discretion
may reasonably determine, and all reasonable fees and expenses of any such
Persons shall be paid by the Borrower.  The exculpatory provisions of this §14
shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


- 77 -

--------------------------------------------------------------------------------

14.3.      No Liability.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Neither the Administrative Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent or employee thereof, shall be liable for any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Administrative Agent
or such other Person, as the case may be, may be liable for losses due to its
willful misconduct or gross negligence. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, electronic mail
message, statement or other document or writing reasonably believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Credit Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.  Except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall
have no duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall be deemed
not to have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to the Administrative Agent
by the Borrower or a Lender.  The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of any Term
Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Term Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


14.4.      No Representations.


14.4.1.   General.  The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, the Term
Notes, any of the other Loan Documents or any instrument at any time
constituting, or intended to constitute, collateral security for the Term Notes,
or for the value of any such collateral security or for the validity,
enforceability or collectability of any such amounts owing with respect to the
Term Notes, or for any recitals or statements, warranties or representations
made herein or in any of the other Loan Documents or in any certificate or
instrument hereafter furnished to it by or on behalf of the Borrower or any of
its Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or in
any instrument at any time constituting, or intended to constitute, collateral
security for the Term Notes or to inspect any of the properties, books or
records of the Borrower or any of its Subsidiaries. The Administrative Agent
shall not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by the Borrower or any holder of any of the Term Notes shall
have been duly authorized or is true, accurate and complete.  The Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or in any other Loan Document or the occurrence
of any Default or Event of Default.  The Administrative Agent has not made nor
does it now make any representations or warranties, express or implied, nor does
it assume any liability to the Lenders, with respect to the credit worthiness or
financial conditions of the Borrower or any of its Subsidiaries.


- 78 -

--------------------------------------------------------------------------------

14.4.2.   Non‑Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Credit Agreement.  Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into the satisfaction
of any condition set forth in §§11 and 12 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


14.5.      Payments.


14.5.1.   Payments to Administrative Agent.  A payment by the Borrower to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender.  The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.


14.5.2.   Distribution by Administrative Agent.  If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Term Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction.  If a court of competent jurisdiction shall adjudge that
any amount received and distributed by the Administrative Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Administrative Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.


- 79 -

--------------------------------------------------------------------------------

14.5.3.   [Reserved].


14.5.4.   Replacement of Lender.  If any Lender (a) requests compensation under
§§5.6 or 5.7, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
§5.6, or (b) is a Delinquent Lender, then CAI may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, §15), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:


(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in §15.1.2;


(b)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts (including, without limitation, any Breakage Loss) payable
to it hereunder and under the other Loan Documents (including any amounts under
§5.9) from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts
(including, without limitation, any Breakage Loss));


(c)          in the case of any such assignment resulting from a claim for
compensation under §§5.6 or 5.7 or payments required to be made pursuant to
§5.6, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)          such assignment does not conflict with applicable laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


14.6.      Holders of Term Notes.  The Administrative Agent may deem and treat
the payee of any Term Notes as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee


14.7.      Indemnity.  To the extent that the Borrower for any reason fail to
indefeasibly pay any amount required hereunder (including under § § 16.2 and
16.3 hereof) to be paid by it to the Administrative Agent (or any sub‑agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub‑agent) or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub‑agent), in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub‑agent) in
connection with such capacity. The obligations of the Lenders under this § 14.7
are subject to the provisions of §2.8.3.


- 80 -

--------------------------------------------------------------------------------

14.8.      Administrative Agent as Lender, etc.  In its individual capacity,
Wells Fargo Bank, N.A. shall have the same obligations and the same rights,
powers and privileges in respect to its Commitment and the Term Loans made by
it, and as the holder of any of the Term Notes, as it would have were it not
also the Administrative Agent.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.  Neither the Syndication Agent nor the Documentation Agent shall
have any right, power, obligation, liability, responsibility or duty under the
Credit Agreement in such capacity, other than those applicable to all Lenders as
Lenders.  The Arranger shall not have any right, power, obligation, liability,
responsibility or duty under the Credit Agreement in such capacity


14.9.     Resignation.  The Administrative Agent may at any time give notice of
its resignation to the Lenders and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and, so long as no Default or Event of Default
has occurred and is continuing, subject to the reasonable acceptance of the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above (including the
reasonable acceptance of the Borrower); provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this § 14 and § § 16.2 and
16.3 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub‑agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.


- 81 -

--------------------------------------------------------------------------------

14.10.    Notification of Defaults and Events of Default.  Each Lender hereby
agrees that, upon learning of the existence of a Default or an Event of Default,
it shall promptly notify the Administrative Agent thereof.  The Administrative
Agent hereby agrees that upon receipt of any notice under this § 14.10 it shall
promptly notify the other Lenders of the existence of such Default or Event of
Default.


14.11.    Duties in the Case of Enforcement.  In case one of more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Administrative Agent shall, if (a)
so requested by the Required Lenders and (b) the Lenders have provided to the
Administrative Agent such additional indemnities and assurances against expenses
and liabilities as the Administrative Agent may reasonably request, proceed to
enforce the provisions of the Security Documents authorizing the sale or other
disposition of all or any part of the Collateral and exercise all or any such
other legal and equitable and other rights or remedies as it may have in respect
of such Collateral. The Required Lenders may direct the Administrative Agent in
writing as to the method and the extent of any such sale or other disposition,
the Lenders hereby agreeing to indemnify and hold the Administrative Agent
harmless from all liabilities incurred in respect of all actions taken or
omitted in accordance with such directions, provided that the Administrative
Agent need not comply with any such direction to the extent that the
Administrative Agent reasonably believes the Administrative Agent’s compliance
with such direction to be unlawful or commercially unreasonable in any
applicable jurisdiction.


14.12.   Administrative Agent May File Proofs of Claim.  In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower or the Guarantor, the Administrative Agent (irrespective of whether
the principal of any Term Loan shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:


(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent hereunder) allowed in such judicial proceeding; and


- 82 -

--------------------------------------------------------------------------------

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder (including under §§5.1, 16.2 and 16.3).


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


14.13.    Collateral and Guaranty Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,


(a)        to release, or authorize the release of, any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Total Commitments and payment in full of all Obligations
(other than contingent indemnification obligations), (ii) that is sold, to be
sold or otherwise disposed of as part of or in connection with any disposition
or other transaction permitted hereunder or under any other Loan Document, (iii)
if such release is permitted under Section 6.3 or (iv) subject to §16.12, if
approved, authorized or ratified in writing by the Required Lenders;


(b)         and to subordinate, or authorize the subordination of, any Lien on
any property included in the Collateral granted to, or held by the
Administrative Agent under, any Loan Document to the holder of any Lien on such
property that is permitted by §9.2.1(viii), (x) or (xii).


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
the Guarantor from its obligations under the Guaranty pursuant to this § 14.13.


14.14.     Intercreditor and Collateral Arrangements.  Each of Lenders, the
Swing Line Lender and the L/C Issuer irrevocably authorizes the Administrative
Agent, for and on behalf of the Secured Parties, to be the representative of the
Secured Parties in connection with, and to enter into on behalf of the Secured
Parties (i) the Intercreditor Agreement, and (ii) upon the request of CAI with
reasonable advance notice to the Administrative Agent and so long as no Default
or Event of Default exists, any collateral agency arrangements (including any
agreements, certificates, documents and instruments relating thereto or to the
transactions contemplated thereby) with a collateral agent or collateral trustee
and the issuer(s) of any Indebtedness (and holders of Liens in respect thereof)
permitted hereunder for the purposes of, among other things, administering the
Liens held for the benefit of the Secured Parties in the Collateral, such
collateral agency arrangements and related documentation to be in form and
substance satisfactory to the Administrative Agent.  Upon the reasonable request
of CAI, the Administrative shall cooperate in good faith with CAI in its efforts
to coordinate the intercreditor and collateral agency arrangements described
above.  Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority pursuant to this §14.12
to enter into the transactions contemplated by the first sentence of this §14.12
and any and all agreements, documents and instruments relating thereto.


- 83 -

--------------------------------------------------------------------------------

14.15.     ERISA Representations.


14.15.1.               Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, the Arranger,
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of any of the Borrower or any other Loan Party, that at least one of
the following is and will be true:


(a)          Such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3‑101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments;


(b)          the transaction exemption set forth in one or more PTEs, such as
PTE 84‑14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95‑60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90‑1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91‑38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96‑23 (a class exemption for certain
transactions determined by in‑house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;


(c)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84‑14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub‑sections (b) through (g) of Part I of PTE 84‑14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84‑14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or


- 84 -

--------------------------------------------------------------------------------

(d)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.


14.15.2.               In addition, unless sub‑clause (a) in the immediately
preceding §14.13.1 is true with respect to a Lender or such Lender has provided
another representation, warranty and covenant as provided in sub‑clause (d) in
the immediately preceding §14.13.1, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:


(a)          None of the Administrative Agent, the Arranger, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);


(b)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3‑21) and is a
bank, an insurance carrier, an investment adviser, a broker‑dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3‑21(c)(1)(i)(A)‑(E);


(c)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);


(d)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and


(e)          no fee or other compensation is being paid directly to the
Administrative Agent, the Arranger, or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.


- 85 -

--------------------------------------------------------------------------------

14.15.3.               The Administrative Agent and the Arranger hereby informs
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal‑away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
breakage or other early termination fees or fees similar to the foregoing.


14.16.    Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax, provided any such amounts
withheld shall be timely paid over to the appropriate taxing authority.  If the
Internal Revenue Service or any authority of the United States or any other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.


15.          ASSIGNMENT AND PARTICIPATION


15.1.      Conditions to Assignment.


15.1.1.   Successors and Assignment Generally.  The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor the Guarantor may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of §15.1.2 (ii) with the consent of
the Borrowers (such consent not to be unreasonably withheld), (iii) by way of
participation in accordance with the provisions of §15.1.4, or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
§15.1.5 (and any other attempted assignment or transfer by any party hereto
shall be null and void) (except for assignment to a Disqualified Institution,
but the provisions of §15.1.2(h) shall apply).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in §15.1.4 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


- 86 -

--------------------------------------------------------------------------------

15.1.2.   Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Term Loans at
the time owing to it); provided that


(a)          except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Term Loans, as the case may be, at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Term Loans, outstanding
thereunder) or, if the Commitment is not then in effect, the outstanding
principal balance of the Term Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;


(b)         each partial assignment of Commitments and Term Loans shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Credit Agreement with respect to the Term Loans or
the Commitment assigned;


(c)          any assignment of a Commitment must be approved by the
Administrative Agent unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee);


(d)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500.00 (provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment), and the Eligible Assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;


- 87 -

--------------------------------------------------------------------------------

(e)          so long as no Event of Default has occurred and is continuing, no
such assignment shall be made to a Person who is not an Eligible Assignee
without the consent of CAI (such consent not to be unreasonably withheld;
provided that the withholding of consent to an assignment (i) to a Disqualified
Institution or (ii) which results in additional costs pursuant to §§5.6, 5.7 and
5.10 shall be deemed reasonable);


(f)          no such assignment shall be made (A) to the Borrower or any of the
Borrower’ Affiliates or Subsidiaries, (B) to any Delinquent Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person; and


(g)          in connection with any assignment of rights and obligations of any
Delinquent Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Delinquent Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
under this Agreement then owed by such Delinquent Lender to the Administrative
Agent, any Lender hereunder or the Borrower (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans in
accordance with its Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Delinquent Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Delinquent Lender for all purposes of this Credit Agreement until
such compliance occurs.


(h)          Disqualified Institutions. No assignment shall be made to any
Person that was a Disqualified Institution as of the date (the “Trade Date”) on
which the applicable Lender entered into a binding agreement to sell and assign
all or a portion of its rights and obligations under this Agreement to such
Person (unless the Borrower has consented to such assignment as otherwise
contemplated by this §15.1.2, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment).  For the avoidance
of doubt, with respect to any assignee that becomes a Disqualified Institution
after the applicable Trade Date (including as a result of the delivery of a
notice pursuant to, and/or the expiration of the notice period referred to in,
the definition of “Disqualified Institution”), such assignee shall not
retroactively be considered a Disqualified Institution.  Any assignment in
violation of this clause (h)(i) shall not be void, but the other provisions of
this clause (h) shall apply.


- 88 -

--------------------------------------------------------------------------------

(i)          If any assignment is made to any Disqualified Institution without
CAI’s prior consent in violation of clause (i) above, the Borrower may, at its
sole expense and effort, upon notice to the applicable Disqualified Institution
and the Administrative Agent, (A) terminate any Commitment of such Disqualified
Institution and repay all obligations of the Borrower owing to such Disqualified
Institution in connection with such Commitment, (B) in the case of outstanding
Loans held by Disqualified Institutions, prepay such Loan by paying the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Loan Documents and/or (C) require such
Disqualified Institution to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this §15.1.2), all of its
interest, rights and obligations under this Agreement and related Loan Documents
to an Eligible Assignee that shall assume such obligations at the lesser of (x)
the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and other the other Loan Documents; provided
that (i) the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in §15.1.2(d), (ii) such assignment does not conflict
with applicable Laws and (iii) in the case of clause (B), the Borrower shall not
use the proceeds from any Loans to prepay Loans held by Disqualified
Institutions.


(ii)         Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (a “Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).


- 89 -

--------------------------------------------------------------------------------

(iii)       The Administrative Agent shall have the right, and the Borrower
hereby expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or (B)
provide the DQ List to each Lender requesting the same.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §15.1.3, from and after the Closing Date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Credit
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of §§5.6, 5.7, 5.9, 16.2 and 16.3 with respect to
facts and circumstances occurring prior to the Closing Date of such assignment. 
Upon request, the Borrower (at its expense) shall execute and deliver a Term
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with §15.1.4.  The
Administrative Agent shall use commercially reasonable efforts to provide the
Borrower with prompt notice of any assignment hereunder.


15.1.3.   Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Term Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.  In addition, at any time that a request for
a consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register.


- 90 -

--------------------------------------------------------------------------------

15.1.4.   Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or any competitor of the Borrower) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Credit Agreement (including all or a portion of its Commitment and/or
the Term Loans owing to it); provided that (i) such Lender’s obligations under
this Credit Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
§16.12(a) that affects such Participant.  Subject to §15.1.5, the Borrower
agrees that each Participant shall be entitled to the benefits of §§5.6, 5.7 and
5.9, to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to §15.1.2.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of §16.1 as though it were a
Lender, provided such Participant agrees to be subject to §16.1 as though it
were a Lender.


15.1.5.   Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Term Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, European Central Bank or any other applicable central bank for
such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


15.1.6.   Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.


- 91 -

--------------------------------------------------------------------------------

16.          PROVISIONS OF GENERAL APPLICATIONS


16.1.      Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrowers or any other Loan Party against any and all of the obligations
of the Borrowers or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Delinquent Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of §2.12 and, pending such
payment, shall be segregated by such Delinquent Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (y) the Delinquent Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Delinquent Lender as to which it exercised such right of setoff. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.  Notwithstanding the above, all
proceeds of the Collateral shall be administered pursuant to the Intercreditor
Agreement.


16.2.      Expenses.  The Borrower shall pay (i) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this §16.2, or (B) in connection with
the Term Loans, including all such reasonable out‑of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Term
Loans.  All amounts due under this §16.2 shall be payable not later than ten
Business Days after demand therefor.  The agreements in this §16.2 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Total Commitment and the repayment, satisfaction or discharge
of all the other Obligations.


- 92 -

--------------------------------------------------------------------------------

16.3.      Indemnification.  The Borrower shall indemnify the Administrative
Agent (and any sub‑agent thereof), each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any of
its Subsidiaries arising out of, in connection with, or as a result of (i) the
execution or delivery of this Credit Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub‑agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Term Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Substances on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
environmental liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any of its Subsidiaries against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  Without limiting the provisions of §5.2.2(c), this
§16.3.1 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non‑Tax claim


To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under §16.2 or §16.3.1(a) to be paid by it to the Administrative
Agent (or any sub‑agent thereof) or any Related Party of any of the
Administrative Agent, each Lender severally agrees to pay to the Administrative
Agent (or any such sub‑agent), the L/C Issuer, the Swing Line Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Revolving Credit Exposure and unused
Commitments at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub‑agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub‑agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity.  The obligations of the Lenders under this clause (b) are subject to
the provisions of §2.8.3.


- 93 -

--------------------------------------------------------------------------------

To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Term Loan or the use of the proceeds thereof.  No Indemnitee referred to in
paragraph above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.


All amounts due under this § 16.3 shall be payable not later than ten Business
Days after demand therefor.  The agreements in this § 16.3 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Total Commitment and the repayment, satisfaction or discharge
of all the other Obligations.


16.3.1.   Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.


16.4.      Treatment of Certain Confidential Information.


16.4.1.  Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms hereof), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners);
provided that the Administrative Agent shall use commercially reasonable efforts
to provide notice to the Borrower of any such request, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; provided that the Administrative Agent shall use commercially
reasonable efforts to provide notice to the Borrower upon becoming aware of such
requirement, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender or any of their respective Affiliates on
a nonconfidential basis from a source other than the Borrower and not as a
result of any violation of any confidentiality obligation to the Borrower.


- 94 -

--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


16.4.2. Non‑Public Information.  Each of the Administrative Agent and the
Lenders acknowledges that (a) the Information may include material non‑public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non‑public
information and (c) it will handle such material non‑public information in
accordance with applicable law, including Federal Securities Laws and state
securities laws.


16.4.3    Customary Advertising Material.  The Administrative Agent and the
Lenders acknowledge that CAI is a reporting company under the Securities
Exchange Act of 1934, and that information regarding CAI and the other Loan
Parties may be material non‑public information.  Accordingly, the Administrative
Agent and the Lenders agree that, following the Sixth Amendment Closing Date,
they may use the name, product photographs, logo or trademark of the Loan
Parties in customary advertising material relating to the transactions
contemplated hereby, only with the advance consent of CAI.  Any such consent
shall be in writing (which may be in the form of email correspondence).  In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent, Arranger, Co‑Agents, and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments; provided, that without the written consent of CAI, such disclosure
will be limited to information that has been made publicly‑available by CAI in
filings with the Securities and Exchange Commission, unless such service
providers have agreed to maintain the confidentiality of such information.


- 95 -

--------------------------------------------------------------------------------

16.5.      Survival of Covenants, Etc.  All covenants, agreements,
representations and warranties made herein, in the Term Notes, in any of the
other Loan Documents or in any documents or other papers delivered by or on
behalf of CAI or any of its Subsidiaries pursuant hereto shall be deemed to have
been relied upon by the Lenders and the Administrative Agent, notwithstanding
any investigation heretofore or hereafter made by any of them, and shall survive
the making by the Lenders of any of the Term Loans, and shall continue in full
force and effect so long as any amount due under this Credit Agreement or the
Term Notes or any of the other Loan Documents remains outstanding, and for such
further time as may be otherwise expressly specified in this Credit Agreement. 
All statements contained in any certificate or other paper delivered to any
Lender or the Administrative Agent at any time by or on behalf of CAI or any of
its Subsidiaries pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by CAI or
such Subsidiary hereunder.


16.6.      Notices.


16.6.1.  Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in §16.6.2 below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)          if to the Borrower, the Guarantor, the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 16.6.1; and


(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in §16.6.2, shall be effective as provided in §16.6.2.


16.6.2.   Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to §§2, 3 and 4 if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


- 96 -

--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


16.6.3.   The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).


16.6.4.   Changes of Address.  The Borrower and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.


- 97 -

--------------------------------------------------------------------------------

16.6.5.   Reliance by Administrative Agent and the Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Requests) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


16.7       No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent (at the request or with the consent of the Required Lenders
as so required by this Agreement and the other Loan Documents) in accordance
with §13.3 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with §16.1 (subject
to the terms of §2.5.6), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
§13.3 and (ii) in addition to the matters set forth in clauses (b), (c) and (d)
of the preceding proviso and subject to §2.8.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


- 98 -

--------------------------------------------------------------------------------

16.8.      Governing Law; Jurisdiction, Etc.


(a)        GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)         SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the l/c Issuer, or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(c)        WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


- 99 -

--------------------------------------------------------------------------------

(d)         SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN §16.6.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


16.9.      Headings.  The captions in this Credit Agreement are for convenience
of reference only and shall not define or limit the provisions hereof.


16.10.    Counterparts.  This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument.  In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.  Delivery by facsimile
or other electronic transmission by any of the parties hereto of an executed
counterpart hereof or of any amendment or waiver hereto shall be as effective as
an original executed counterpart hereof or of such amendment or waiver and shall
be considered a representation that an original executed counterpart hereof or
such amendment or waiver, as the case may be, will be delivered.


16.11.    Entire Agreement, Etc.  The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in § 16.12.


16.12.    Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER
LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
THE ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE
LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES THAT IT WILL NOT SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. Except as prohibited by law, the Borrower and CAI
hereby waives any right it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages.  The Borrower (a) certifies that no representative, agent or attorney
of any Lender or the Administrative Agent has represented, expressly or
otherwise, that such Lender or the Administrative Agent would not, in the event
of litigation, seek to enforce the foregoing waivers and (b) acknowledges that
the Administrative Agent and the Lenders have been induced to enter into this
Credit Agreement, the other Loan Documents to which it is a party and the
Subordination Documents to which it is a party by, among other things, the
waivers and certifications contained herein.


- 100 -

--------------------------------------------------------------------------------

16.13.    Consents, Amendments, Waivers, Etc.  Any consent or approval required
or permitted by this Credit Agreement to be given by the Lenders may be given,
and any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower or any of its Subsidiaries of any
terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Borrower and the
written consent of the Required Lenders and acknowledged by the Administrative
Agent. Notwithstanding the foregoing, no amendment, modification or waiver
shall:


(a)          without the written consent of the Borrower and each Lender
directly affected thereby:


(i)          reduce or forgive the principal amount of any Term Loans or reduce
the rate of interest on the Term Notes (other than interest accruing pursuant to
§5.10.2 following the Closing Date of any waiver by the Required Lenders of the
Default or Event of Default relating thereto);


(ii)          increase the amount of such Lender’s Commitment or extend the
expiration date of such Lender’s Commitment or reinstate any Commitment that has
been terminated;


(iii)        postpone or extend the Maturity Date or any Principal Payment Date
or other regularly scheduled dates for payments of principal of, or interest on,
the Term Loans or any fees or other amounts payable to such Lender (it being
understood that (A) a waiver of the application of the default rate of interest
pursuant to §5.10.2, and (B) any vote to rescind any acceleration made pursuant
to §13.1 of amounts owing with respect to the Term Loans and other
Obligations shall require only the approval of the Required Lenders); and


(iv)        other than pursuant to a transaction permitted by the terms of this
Credit Agreement, release in one transaction or a series of related transactions
all or substantially all of the Collateral (excluding if the Borrower or any
Subsidiary of the Borrower becomes a debtor under the federal Bankruptcy Code,
the release of “cash collateral”, as defined in Section 363(a) of the federal
Bankruptcy Code pursuant to a cash collateral stipulation with the debtor
approved by the Required Lenders) or release CAI or any other Guarantors from
their guaranty obligations under the Guaranty;


(b)         without the written consent of all of the Lenders, amend or waive
this §16.12, waive a Default or Event of Default under §13.1(a) or §13.1(b),
amend or waive the definition of the term “Borrowing Base” in a manner that
increases the amount thereof, amend or waive the definition of the term
“Required Lenders” or change the number of Lenders which shall be required to
take action hereunder, amend, modify or waive a Principal Payment Amount or
Required Prepayment Amount or change §§13.4, 16.1 or other sections hereof
requiring pro rata sharing of payments in a manner that would alter the pro rata
sharing of payments required thereby;


- 101 -

--------------------------------------------------------------------------------

(c)          no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent in addition to the Lenders required above, affect
the rights or duties of the Administrative Agent under this Agreement or any
other Loan Document; or


(d)          without the written consent of each Lender directly affected
thereby, waive any condition set forth in § 11 or § 12.


Notwithstanding anything to the contrary herein, no Delinquent Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Delinquent Lenders), except that (x) the
Commitment of any Delinquent Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Delinquent Lender more adversely than other affected Lenders shall require the
consent of such Delinquent Lender.


16.14.    Severability.  The provisions of this Credit Agreement are severable
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction.


16.15.    USA PATRIOT Act; Beneficial Ownership Regulations.  Each Lender that
is subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and/or its
Subsidiaries, which information includes the name and address of the Borrower or
its Subsidiaries and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and its
Subsidiaries in accordance with the Act. Each Borrower shall, promptly following
any request therefor, provide information and documentation reasonably requested
by the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti‑money‑laundering rules and regulations,
including, without limitation, the Act and the Beneficial Ownership Regulation.


16.16.    Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non‑usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


- 102 -

--------------------------------------------------------------------------------

16.17.    No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and CAI acknowledges and agrees and acknowledges
its understanding that (i) (A) the services regarding this Credit Agreement
provided by the Administrative Agent and/or the Lenders are arm’s‑length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (B) the
Borrower and CAI has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) it is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Lenders are and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, CAI or any of their Affiliates, or
any other Person, and (B) neither the Administrative Agent nor any Lender has
any obligation to the Borrower and CAI or any of their Affiliates with respect
to the transaction contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, CAI and their Affiliates, and each of the Administrative Agent and the
Lenders has no obligation to disclose any of such interests to the Borrower, CAI
or any of their Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.


16.18.    Acknowledgment and Consent to Bail‑In of EEA Financial Institutions. 
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write‑down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a)          the application of any Write‑Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and


(b)          the effects of any Bail‑In Action on any such liability, including,
if applicable:


(c)          a reduction in full or in part or cancellation of any such
liability;


- 103 -

--------------------------------------------------------------------------------

(d)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(e)          the variation of the terms of such liability in connection with the
exercise of the write‑down and conversion powers of any EEA Resolution Authority


16.19.    FATCA.  Each of the Borrower and CAI hereby authorizes the
Administrative Agent and each Lender to disclose to any applicable Governmental
Authority all information required to be disclosed pursuant to the provisions of
FATCA.


17.          GUARANTY


17.1.      Guaranty.  CAI hereby absolutely and unconditionally guarantees in
favor of the Administrative Agent, for the benefit of the Secured Parties, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations of CAL, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, arising hereunder and under
the other Loan Documents (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Lenders in connection with the collection or
enforcement thereof) (collectively, the “Guaranteed Obligations”).  The
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon CAI, and conclusive for the purpose of establishing the
amount of the Guaranteed Obligations.  This Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non‑perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of CAI under this Guaranty, and CAI
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.


17.2.     Rights of Lenders.  CAI consents and agrees that the Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof:  (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent, the L/C Issuer and the Lenders in
their sole discretion may determine; and (d) release or substitute one or more
of any endorsers or other guarantors of any of the Guaranteed Obligations. 
Without limiting the generality of the foregoing, CAI consents to the taking of,
or failure to take, any action which might in any manner or to any extent vary
the risks of CAI under this Guaranty or which, but for this provision, might
operate as a discharge of CAI.


- 104 -

--------------------------------------------------------------------------------

17.3.      Certain Waivers.  CAI waives (a) any defense arising by reason of any
disability or other defense of CAL or any other guarantor, or the cessation from
any cause whatsoever (including any act or omission of any Lender) of the
liability of CAL; (b) any defense based on any claim that CAI’s obligations
exceed or are more burdensome than those of CAL; (c) the benefit of any statute
of limitations affecting CAI’s liability hereunder; (d) any right to proceed
against CAL, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in the power of any Lender whatsoever;
(e) any benefit of and any right to participate in any security now or hereafter
held by any Lender; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties.  CAI
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.  CAI waives any rights
and defenses that are or may become available to CAI by reason of §§ 2787 to
2855, inclusive, and §§ 2899 and 3433 of the California Civil Code.  As provided
below, the guaranty contained in this §17 shall be governed by, and construed in
accordance with, the laws of the State of New York.  The foregoing waivers and
the provisions hereinafter set forth in this Guaranty which pertain to
California law are included solely out of an abundance of caution, and shall not
be construed to mean that any of the above‑referenced provisions of California
law are in any way applicable to this guaranty or the Guaranteed Obligations.


17.4.     Obligations Independent.  The obligations of CAI hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against CAI to enforce this Guaranty whether or
not CAL or any other person or entity is joined as a party.


17.5.      Subrogation.  CAI shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid in full
in cash and performed in full and the Commitments are terminated.  If any
amounts are paid to CAI in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Lenders and shall
forthwith be paid to the Lenders to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.


17.6.      Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and the Commitments with respect to the Guaranteed Obligations are terminated. 
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of CAL
or CAI is made, or any of the Lenders exercises its right of setoff, in respect
of the Guaranteed Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Lenders in their discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Lenders are in possession of
or have released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction.  The obligations of CAI under this
paragraph shall survive termination of this Agreement and/or this Guaranty.


- 105 -

--------------------------------------------------------------------------------

17.7.      Subordination.  CAI hereby subordinates to the indefeasible payment
in full in cash of all Guaranteed Obligations the payment of all obligations and
indebtedness of CAL owing to CAI, whether now existing or hereafter arising,
excluding the Excluded Intercompany Obligations, but including but not limited
to any obligation of CAL to CAI as subrogee of the Lenders or resulting from
CAI’s performance under this Guaranty.  Notwithstanding the subordination
pursuant to the foregoing sentence, CAL may continue to make payments to CAI in
the ordinary course of business, unless:  (i) a Default or Event of Default has
occurred and is continuing; and (ii) Administrative Agent shall have notified
CAL in writing that payments of CAL’s obligations that have been subordinated
pursuant to this §17 should lapse until such Default or Event of Default has
been cured.


17.8.      Stay of Acceleration.  If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed, in connection with any case commenced
by or against CAI or CAL under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by CAI immediately upon demand by the
Lenders.


17.9.      Condition of the Borrower.  CAI acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from CAL and
any other guarantor such information concerning the financial condition,
business and operations of CAL and any such other guarantor as CAI requires, and
that none of the Lenders has any duty, and CAI is not relying on the Lenders at
any time, to disclose to CAI any information relating to the business,
operations or financial condition of CAL or the Guarantor (CAI waiving any duty
on the part of the Lenders to disclose such information and any defense relating
to the failure to provide the same).


18.          ACKNOWLEDGEMENT


18.1       In connection with all aspects of each transaction contemplated
hereby, the Borrower acknowledge and agree, and acknowledge their Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s‑length commercial transaction between the
Borrower and its respective Affiliates, on the one hand, and the Administrative
Agent and the Arranger, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Arranger are and have been acting solely as a
principal and are not the financial advisor, agent or fiduciary, for the
Borrower or any of its Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent nor any of the Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any of the Arranger has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent nor any of the Arranger has any obligation to the Borrower
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its respective Affiliates,
and neither the Administrative Agent nor any of the Arranger has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Arranger have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate.  The Borrower hereby waive and
release, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty.


[remainder of page intentionally left blank]


- 106 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.


CONTAINER APPLICATIONS LIMITED,
     
 as Borrower
       By:
/s/ Timothy B. Page          
         
Name: Timothy B. Page
         
Title: Chief Financial Officer
 



CAI INTERNATIONAL, INC.,
     
 as Guarantor
       By:
/s/ Timothy B. Page          
         
Name: Timothy B. Page
         
Title: Chief Financial Officer
 



Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------


WELLS FARGO BANK, N.A., as Administrative Agent and as Lender



By:
/s/ Emily Alt
         
Name: Emily Alt
         
Title: Managing Director
 




By:
/s/ Emily Alt
         
Name: Emily Alt
         
Title: Managing Director
 



Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------

Exhibit A


FORM OF BORROWING BASE REPORT


Each of the undersigned, CAI International, Inc. (“CAI”) (as to itself and its
Subsidiaries), Container Applications Limited (“CAI Barbados” or the “Borrower”)
(as to itself), hereby certifies, pursuant to the Term Loan Agreement, dated as
of October __, 2018 (as the same may be amended, restated, modified or
supplemented and otherwise in effect from time to time, the “Credit Agreement”),
by and among the Borrower, CAI, Wells Fargo Bank N.A., as administrative agent
(hereinafter, in such capacity, the “Administrative Agent”) for itself and the
other lending institutions (hereinafter, collectively, the “Lenders”) and the
other agents party thereto, that (a) the information set forth in this Borrowing
Base Report was true and correct as of the last day of the period specified
herein, (b) this Borrowing Base Report has been prepared in accordance with the
applicable provisions of the Credit Agreement and the various components
thereof, and (c) as of the date of this Borrowing Base Report, there exists no
Default or Event of Default.


Except as otherwise specified in this Borrowing Base Report, capitalized terms
used herein without definition have the same meanings herein as in the Credit
Agreement.


CAI INTERNATIONAL, INC.
      By:            
Name:

         
Title:
 


CONTAINER APPLICATIONS LIMITED
       By:


         
Name:
         
Title:
 



A-1

--------------------------------------------------------------------------------

[TO BE UPDATED]


BORROWING BASE WORKSHEET



                       




--------------------------------------------------------------------------------

Exhibit B


FORM OF TERM NOTE


$____________ ____________ __, 20___


FOR VALUE RECEIVED, CONTAINER APPLICATIONS LIMITED, a corporation organized
under the laws of Barbados (the “Borrower”) hereby promises to pay to
_____________________ (the “Lender”), in accordance with its respective
Obligations under the provisions of the Agreement (as hereinafter defined), the
principal amount of each Term Loan from time to time made by the Lender to the
Borrower under that certain Term Loan Agreement, dated as of October __, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among the Borrower, CAI International, Inc., as guarantor,
the Lenders from time to time party thereto, Wells Fargo Bank N.A., as
Administrative Agent, and the other agents party thereto.


In accordance with its respective Obligations under the Agreement, the Borrower
promises to pay interest on the unpaid principal amount of each Term Loan from
the date of such Term Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement and all other
amounts (including, without limitation, any Breakage Loss) to be made to each
Lender as provide in the Agreement.  All payments of principal, interest and all
other amounts shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds at the Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.


This Term Note (“Note”) is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral.  Upon the occurrence
and during the continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement.  Term Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Term Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non‑payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
(OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5‑1401)).


B-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be signed in its
corporate name by its duly authorized officer as of the day and year first above
written.


CONTAINER APPLICATIONS LIMITED
 
 
By:

         
Name:
         
Title:
 



Signature Page to Term Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO


 
Date
 
 
Type of
Loan Made
 
 
Amount of
Loan Made
 
 
End of
Interest
Period
 
 
Amount of
Principal or

Interest Paid
This Date
 
 
Outstanding
Principal
Balance This
Date
 
 
Notation
Made By
                                                                               
                       




--------------------------------------------------------------------------------

Exhibit C


FORM OF LOAN REQUEST



Date:
 
       

To:
Wells Fargo Bank N.A., as Administrative Agent

      Attention:  
 


Ladies and Gentlemen:


The undersigned Borrower (as hereinafter defined), Container Applications
Limited (“CAL” or the “Borrower”) submits this Loan Request pursuant to §2.6 of
the Term Loan Agreement, dated as of October __, 2018 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”), by and among the Borrower, CAI International, Inc. (“CAI”), as
guarantor, Wells Fargo Bank N.A., as administrative agent (hereinafter, in such
capacity, the “Administrative Agent”) for itself and the other lending
institutions (hereinafter collectively, the “Lenders”) and the other agents
party thereto.  All capitalized terms used in this Loan Request shall have the
meanings specified in the Credit Agreement unless otherwise defined herein.


The Borrower hereby represents, warrants and certifies to you that (a) the
proceeds specified herein shall be used in accordance with the provisions of the
Credit Agreement, (b) each of the representations and warranties of the Borrower
contained in the Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with the Credit Agreement
shall be true as of the date as of which they were made and shall also be true
at and as of the date hereof, with the same effect as if made at and as of that
time (except to the extent of changes resulting from transactions contemplated
or permitted by the Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, and to the extent that such representations and
warranties relate expressly to an earlier date), (c) the Borrower has performed
and complied in all material respects with all of the terms and conditions
contained in the Credit Agreement required to be performed or complied with by
the Borrower prior to or at the time of the borrowing requested hereunder, (d)
at and as of the date hereof, the Borrower is not in default of any of its
obligations under the Credit Agreement, and no Default or Event of Default
exists and (e) the execution and delivery of this Loan Request has been
authorized by all necessary corporate action/proceedings on behalf of the
Borrower.


The Borrower requests that the Lenders make a Term Loan which is a Fixed
Interest Rate Loan on [proposed Drawdown Date]1/ for the Interest Period
commencing on [proposed Drawdown Date] and ending on [                  ]2/ in
the principal amount of [$__________].




--------------------------------------------------------------------------------



1 / Loan Request must be made no less than two (2) Business Days prior to the
proposed Drawdown Date of any Term Loan.
2 / For Term Loans, the last day of the calendar quarter following the proposed
Drawdown Date. The first Interest Period shall commence on the first Drawdown
Date and end on the first Payment Date.



--------------------------------------------------------------------------------

Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy.



 
Very truly yours,
 
 
CONTAINER APPLICATIONS LIMITED
       
By:

         
Name:
         
Title:




--------------------------------------------------------------------------------

Exhibit D


FORM OF COMPLIANCE CERTIFICATE


_________ __, 200__



To:
Wells Fargo Bank N.A., as Administrative Agent
 
 

Attention:
 
 

 
 
Re:
Compliance Certificate for the Reference Period Ended _______ __, 200__



Ladies and Gentlemen:


Pursuant to §8.4(d) of the Term Loan Agreement, dated as of October __, 2018 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”), by and among CAI International, Inc., a Delaware
corporation (“CAI”), Container Applications Limited (“CAL” or the “Borrower”), a
corporation organized under the laws of Barbados, Wells Fargo Bank N.A., as
administrative agent (hereinafter, in such capacity, the “Administrative Agent”)
for itself and the other lending institutions (hereinafter, collectively, the
“Lenders”) and the other agents party thereto, CAI, the Borrower (as to itself)
and the undersigned principal financial or accounting officer of the Borrower
hereby certify that (a) the information furnished below in this report was true
and correct as of the last day of the Reference Period ended on the date
indicated above, (b) as of the date hereof, no Default or Event of Default under
the Credit Agreement has occurred and is continuing, (c) the [quarterly]
[annual] financial statements delivered to the Administrative Agent herewith
were prepared in compliance with §8.4 of the Credit Agreement and (d) each of
the representations and warranties of the Borrower contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement shall be true as of the
date as of which they were made and shall also be true at and as of the date
hereof, with the same effect as if made at and as of that time (except to the
extent of changes resulting from transactions contemplated or permitted by the
Credit Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, and to the extent that such representations and warranties relate
expressly to an earlier date).


Except as otherwise specified in this Compliance Certificate, the capitalized
terms used herein shall have the same meanings ascribed to them in the Credit
Agreement.


D-1

--------------------------------------------------------------------------------

CAI INTERNATIONAL, INC.,
 
  By:


         
Name:
         
Title:
 



CONTAINER APPLICATIONS LIMITED
        By:


         
Name:
         
Title:
 



D-2

--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE WORKSHEET


[ON FILE WITH CAI]



--------------------------------------------------------------------------------

EXHIBIT E


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Closing Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Closing Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.          Assignor:  ______________________________


2.          Assignee:  _____________________________ [and is an
Affiliate/Approved Fund of [identify Lender]]


3.          Borrower:  Container Applications Limited


4.          Administrative Agent:  Wells Fargo Bank N.A., as the administrative
agent under the Credit Agreement


5.          Credit Agreement:  Term Loan Agreement, dated as of October __,
2018, among the Borrower, CAI International, Inc., the Lenders and agents from
time to time party thereto, and Wells Fargo Bank N.A., as Administrative Agent


E-1

--------------------------------------------------------------------------------

6.          Assigned Interest:


 
Facility
Assigned
Aggregate Amount
of
Commitment/Loans
for all Lenders
 
Amount of
Commitment/Loans
Assigned
 
Percentage
Assigned of
Commitment/Loans
 
CUSIP
Number
__________
$_______________
$_______________
_______________%
 
__________
$_______________
$_______________
_______________%
 
__________
$_______________
$_______________
_______________%
 



[7.          Trade Date: _____________________]


Closing Date:  ____________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE CLOSING DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
     
[NAME OF ASSIGNOR]
       
By:

         
Title:
 



ASSIGNEE
     
[NAME OF ASSIGNEE]
       
By:

         
Title:
         
[Consented to and] Accepted:                           

 



E-2

--------------------------------------------------------------------------------

WELLS FARGO BANK N.A.,
 
 
as Administrative Agent
       
By:

         
Title:
 



[Consented to:]
      
By:

         
Title:
 



E-3

--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.          Representations And Warranties.


1.1.      Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.       Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Closing Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 8.4 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.          Payments.  From and after the Closing Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Closing Date and to the Assignee for
amounts which have accrued from and after the Closing Date.


3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York (excluding the laws applicable to
conflicts or choice of law (other than the New York General Obligations Law
§5‑1401)).


E-4

--------------------------------------------------------------------------------

TERM LOAN AGREEMENT


Schedule 1 (Lenders and Commitments)
LENDER;
DOMESTIC LENDING
OFFICE
Title
Commitment
Commitment
Percentage
Wells Fargo Bank, N.A.
Lender
$100,000,000.00
100.00%





Schedule 1-1

--------------------------------------------------------------------------------